Exhibit 10.1

 

STANDARD INDUSTRIAL LEASE

(Multiple Tenant – Tenant Pays its Percentage Share of Operating Expenses,

Real Property Taxes and Insurance Costs – NO Base Year)

 

1.                                      BASIC LEASE PROVISIONS.

 

1.1

DATE FOR REFERENCE PURPOSES:

June 13, 2017

 

 

 

1.2

LANDLORD:

The Realty Associates Fund X, L.P.,

 

 

a Delaware limited partnership

 

 

 

1.3

TENANT:

NeoPhotonics Corporation, a Delaware corporation

 

 

 

1.4

PREMISES ADDRESS:

2911 Zanker Road, San Jose, California

 

 

 

1.5

APPROXIMATE LEASABLE AREA

 

 

OF PREMISES:

39,314

 

(in square feet)

 

 

 

 

1.6

USE:

General office, research and development, sales, engineering and manufacturing
of components and subsystems for optical fiber telecommunications systems, and
other related products

 

 

 

1.7

TERM:

June 1, 2017 through September 30, 2027

 

 

 

1.8

COMMENCEMENT DATE:

June 1, 2017

 

 

 

1.9

MONTHLY BASE RENT:

 

 

 

Period

Base Rent Due
Each Month

 

 

June 1, 2017 – October 31, 2017:

 

$41,387.63

 

 

November 1, 2017 – October 31, 2018:

$43,043.14

 

 

November 1, 2018 – October 31, 2019:

$44,764.86

 

 

November 1, 2019 – October 31, 2020:

$58,971.00

 

 

November 1, 2020 – October 31, 2021:

$60,740.13

 

 

November 1, 2021 – October 31, 2022:

$62,562.33

 

 

November 1, 2022 – October 31, 2023:

$64,439.20

 

 

November 1, 2023 – October 31, 2024:

$66,372.38

 

 

November 1, 2024 – October 31, 2025:

$68,363.55

 

 

November 1, 2025 – October 31, 2026:

$70,414.46

 

 

November 1, 2026 – September 30, 2027:

$72,526.89

 

 

 

1.10

BASE RENT AND ESTIMATED OPERATING
EXPENSES PAID UPON EXECUTION:

 

 

 

 

 

BASE RENT:

$0

 

 

 

 

APPLIED TO:

N/A

 

(insert month(s))

 

 

 

 

 

OPERATING EXPENSES:

$0

 

 

 

 

APPLIED TO:

N/A

 

(insert month(s))

 

 

 

 

1.11

TENANT’S PERCENTAGE SHARE:

See Section 6.4

 

 

 

1.12

SECURITY DEPOSIT:

$269,825.00 (See Addendum)

 

 

 

1.13

NUMBER OF PARKING SPACES:

152

 

1

--------------------------------------------------------------------------------


 

1.14

REAL ESTATE BROKER:

 

 

 

 

 

LANDLORD:

CBRE, Inc.

 

 

 

 

TENANT:

Jones Lang LaSalle (Hugh Scott)

 

 

 

1.15

EXHIBITS ATTACHED TO LEASE:

Exhibit A – “Premises;” Exhibit B – Intentionally omitted;

 

 

Exhibit C – “Rules and Regulations;” Exhibit D – “Form of
HazMat Certificate”; Exhibit E – “Addendum to Lease”

 

 

 

1.16

ADDRESSES FOR NOTICES:

 

 

 

 

 

LANDLORD:

The Realty Associates Fund X, L.P.

 

 

c/o TA Realty

 

 

1301 Dove Street, Suite 860

 

 

Newport Beach, CA 92660

 

 

Attention: Asset Manager/North First Corporate Center

 

 

 

 

 

and

 

 

 

 

 

The Realty Associates Fund X, L.P.

 

 

c/o TA Realty

 

 

28 State Street, Tenth Floor

 

 

Boston, MA 02109

 

 

Attention: Asset Manager/North First Corporate Center

 

 

 

 

WITH A COPY TO:

RiverRock Real Estate Group

 

 

2107 North First Street, Suite 655

 

 

San Jose, CA 95131

 

 

Attention: Property Manager/North First Corporate Center

 

 

 

 

TENANT:

NeoPhotonics Corporation

 

 

2911 Zanker Road,

 

 

San Jose, California 95134

 

 

Attn: Corporate Counsel

 

2.                                      PREMISES.

 

2.1                               ACCEPTANCE. Landlord leases to Tenant, and
Tenant leases from Landlord, the Premises, to have and to hold for the term of
this Lease, subject to the terms, covenants and conditions of this Lease. The
Premises is depicted on Exhibit “A” attached hereto. The Premises depicted on
Exhibit “A” is all or a part of a building (the “Building”) and may contain
areas outside of the Building to the extent such areas are specifically
identified on Exhibit “A” as being a part of the Premises. Tenant accepts the
Premises in its condition as of the Commencement Date, subject to all applicable
laws, ordinances, regulations, covenants, conditions, restrictions and
easements, and except as may be otherwise expressly provided herein, Landlord
shall not be obligated to make any repairs or alterations to the Premises. 
Tenant acknowledges that Landlord has made no representation or warranty as to
the suitability of the Premises for the conduct of Tenant’s business, and Tenant
waives any implied warranty that the Premises are suitable for Tenant’s intended
purposes.  The number of square feet set forth in Section 1.5 is an
approximation, and the Base Rent shall not be changed if the actual number of
square feet in the Premises is different than the number of square feet set
forth in Section 1.5.

 

2.2                               COMMON AREAS.  Landlord hereby grants to
Tenant for the benefit of Tenant and its employees, suppliers, shippers,
customers and invitees during the term of this Lease, the nonexclusive right to
use, in common with others entitled to such use (including Landlord), the Common
Areas (as hereinafter defined) as they exist from time to time, subject to all
rights reserved by Landlord hereunder and under the terms of all rules and
regulations promulgated by Landlord from time to time with respect thereto. 
Landlord reserves the right from time to time to (a) make changes in the Common
Areas, including, without limitation, changes in location, size, shape and
number of driveways, entrances, parking spaces, parking areas, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas and
walkways; (b) close temporarily any of the Common Areas for maintenance purposes
so long as reasonable access to the Premises remains available; (c) construct
additional buildings, parking areas, loading dock facilities and other
improvements within the Common Areas; and (d) do and perform such other acts and
make such other changes in, to or with respect to the Common Areas as Landlord
may deem appropriate.  As used herein, the term “Common Areas” means all areas
and facilities outside the Premises and within the exterior boundary lines of
the land owned by Landlord that are provided and designated by Landlord as such
from time to time for general nonexclusive use of Tenant and others, including,
if designated by Landlord as Common Areas, parking areas, loading and unloading
areas, trash areas, roadways, sidewalks, walkways, parkways and landscaped
areas, and Tenant shall have no leasehold interest in the Common Areas.  The
Premises, the Building, the Common Areas, the land upon which the same are
located, along with all other buildings and improvements designated by Landlord,
are herein collectively referred to as the

 

2

--------------------------------------------------------------------------------


 

“Project.”  Under no circumstances shall the right herein granted to use the
Common Areas be deemed to include the right to store any property, temporarily
or permanently, in the Common Areas, including, without limitation, the storage
of trucks or other vehicles. Any such storage shall be permitted only with the
prior written consent of Landlord, which consent may be revoked at any time.  In
the event that any unauthorized storage shall occur then Landlord shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Tenant, which cost shall be
immediately payable upon demand by Landlord.  In no event shall any changes to
the Common Area serve to reduce the square footage of the Premises or increase
Tenant’s Percentage Share.

 

3.                                      TERM AND COMMENCEMENT DATE. The term and
Commencement Date of this Lease are as specified in Sections 1.7 and 1.8. 
Tenant currently leases the Premises from Landlord pursuant to an existing
Lease, and on the Commencement Date of this Lease, Tenant accepts the Premises
in its “as is” condition, subject to the parties respective repair and
restoration obligations under this Lease.

 

4.                                      USE.

 

4.1                               PERMITTED USE.  The Premises shall be used
only for the purpose described in Section 1.6 and for no other purpose.  In no
event shall any portion of the Premises be used for retail sales to the public. 
Tenant shall not initiate, submit an application for, or otherwise request, any
land use approvals or entitlements with respect to the Premises or any other
portion of the Project, including, without limitation, any variance, conditional
use permit or rezoning, without first obtaining Landlord’s prior written
consent, which may be given or withheld in Landlord’s sole discretion.  Tenant
shall not (a) permit any animals or pets to be brought to or kept in the
Premises (other than service animals), (b) install any antenna, dish or other
device on the roof of the Building or outside of the Premises except as
consented to by Landlord it its reasonable discretion, (c) make any penetrations
into the roof of the Building, except as properly sealed to prevent water
intrusion by a contractor approved by Landlord in its reasonable discretion
(which may include directing the use of a particular contractor as may be
necessary to maintain or enforce a warranty, (d) place loads upon floors, walls
or ceilings in excess of the load such items were designed to carry, (e) place
or store, nor permit any other person or entity to place or store, any property,
equipment, materials, supplies or other items outside of the Building in which
the Premises is located or (f) change the exterior of the Premises or the
Building in which the Premises is located.  In no event shall Tenant use all or
any part of the Premises for the production, processing, sale or distribution of
marijuana.  Tenant acknowledges that it has satisfied itself by its own
independent investigation that the Premises and the Project are suitable for its
intended use and that its use is permitted by applicable laws and regulations,
and that neither Landlord nor Landlord’s agents have made any representation or
warranty as to the present or future suitability of the Premises, or the Project
for the conduct of Tenant’s business.

 

4.2                               COMPLIANCE WITH LAWS.  Tenant shall, at
Tenant’s sole expense, promptly comply with all applicable laws, ordinances,
rules, regulations, orders, certificates of occupancy, conditional use or other
permits, variances, covenants, conditions, restrictions, easements, the
recommendations of Landlord’s engineers or other consultants, and requirements
of any fire insurance underwriters, rating bureaus or government agencies, now
in effect or which may hereafter come into effect, whether or not they reflect a
change in policy from that now existing, during the term or any part of the term
hereof, relating in any manner to the Premises or the occupation and use by
Tenant of the Premises (“Legal Requirements”).  Tenant shall, at Tenant’s sole
expense, comply with all accessibility requirements of State and Federal law
that apply to the Premises, and all federal, state and local laws and
regulations governing occupational safety and health.  Tenant acknowledges that
it will be responsible for complying with current and future laws and
regulations even though such compliance requires Tenant to make substantial
repairs or modifications (including structural modifications) to the Premises
and even though the application of the law or regulation is unrelated to
Tenant’s specific use of the Premises.  Tenant shall not permit any
objectionable or unpleasant odors, smoke, dust, gas, noise or vibrations to
emanate from the Premises, or take any other action that would constitute a
nuisance, create a dangerous situation, or would disturb, unreasonably interfere
with or endanger Landlord or any other tenants of the Project.  Tenant shall
obtain, at its sole expense, any permit or other governmental authorization
required to operate its business from the Premises.  Landlord shall not be
liable for the failure of any other tenant or person to abide by the
requirements of this section or to otherwise comply with applicable laws and
regulations, and Tenant shall not be excused from the performance of its
obligations under this Lease due to such a failure.  To Landlord’s actual
knowledge, the Premises has not undergone an inspection by a certified access
specialist.  In addition, to Landlord’s actual knowledge, a disability access
inspection certificate for the Premises has not been issued.  Pursuant to
Section 1938 of the California Civil Code, Landlord hereby provides the
following notification to Tenant: “A Certified Access Specialist (CASp) can
inspect the subject premises and determine whether the subject premises comply
with all of the applicable construction-related accessibility standards under
state law. Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant. The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction related accessibility standards within the premises.” 
Landlord’s actual knowledge shall mean and be limited to the actual knowledge of
the person who is the Building owner’s asset manager (not the Building’s
property manager) on the date set forth in Section 1.1, without any duty of
inquiry or investigation, and such asset manager shall have no personal
liability if such representation or warranty is untrue. Notwithstanding the
foregoing, if Tenant is obligated to comply with a Legal Requirement and due to
the Legal Requirement a Capital Alteration (as defined below) must be made to
the Premises, and such Capital Alteration is not required due to a Tenant
Condition (as defined below), Landlord shall make the Capital Alteration and
Tenant shall reimburse Landlord for the cost of the Capital Alteration as
provided below.  If Landlord makes a Capital Alteration, the cost of the Capital
Alteration shall be amortized

 

3

--------------------------------------------------------------------------------


 

over its useful life, as reasonably determined by Landlord, and from and after
the date that Landlord substantially completes the Capital Alteration Tenant
shall reimburse Landlord on the first day of each calendar month during the
remainder of the term of this Lease an amount equal to the product of
multiplying the cost of the Capital Alteration by a fraction, the numerator of
which is one (1), and the denominator of which is the number of months in the
useful life of the Capital Alteration.  A “Capital Alteration” shall mean any
single alteration to the Premises (a) the cost of which is not fully deductible
in the year incurred in accordance with generally accepted accounting principles
and (b) which exceeds $25,000.00 in cost.  A Capital Alteration shall be deemed
to have been made due to a “Tenant Condition” if the alteration is triggered by
or is the result of Tenant’s negligence or misuse of the Premises, Tenant’s
alteration of the Premises, Tenant’s particular use of the Premises or the
Capital Alteration relates to any equipment or improvement installed by Tenant
in the Premises.  Any alteration to the Premises that is required to comply with
a Legal Requirement due to a Tenant Condition or that does not constitute a
Capital Alteration shall, subject to Section 13.1, be made by Tenant, at
Tenant’s sole cost and expense.

 

4.3                               OCCUPANT DENSITY.  Tenant shall maintain a
ratio of not more than one Occupant (as defined below) for each two hundred
(200) square feet of leasable area in the Premises (hereinafter, the “Occupant
Density”).  If Landlord has a reasonable basis to believe that Tenant is
exceeding the Occupant Density, upon request by Landlord, Tenant shall maintain
on a daily basis an accurate record of the number of employees, visitors,
contractors and other people that visit the Premises (collectively
“Occupants”).  For purposes of this section, “Occupants” shall not include
people not employed by Tenant that deliver or pick up mail or other packages at
the Premises, employees of Landlord or employees of Landlord’s agents or
contractors.  Tenant’s failure to comply with the requirements of this section
shall constitute a default under Section 17.1, after the expiration of the
applicable notice and cure period, and Landlord shall have the right, in
addition to any other remedies it may have at law or equity, to specifically
enforce Tenant’s obligations under this section.  Nothing contained in this
section shall be interpreted to entitle Tenant to use more parking spaces than
the number permitted by Section 1.13.

 

5.                                      BASE RENT.  Tenant shall pay Base Rent
in the amount set forth on the first page of this Lease.  At the time Tenant
executes this Lease it shall pay to Landlord the amounts set forth in Sections
1.10 and 1.12. Tenant promises to pay to Landlord in advance, without demand,
deduction or set-off, monthly installments of Base Rent and Operating Expenses
on or before the first day of each calendar month succeeding the Commencement
Date.  Payments of Base Rent and Operating Expenses for any fractional calendar
month shall be prorated.  All payments required to be made by Tenant to Landlord
hereunder shall be payable at such address as Landlord may specify from time to
time by written notice delivered in accordance herewith.  Tenant shall have no
right at any time to abate, reduce, or set off any rent due hereunder except
where expressly provided in this Lease.

 

6.                                      OPERATING EXPENSE PAYMENTS.

 

6.1                               OPERATING EXPENSES.  Tenant shall pay Tenant’s
Percentage Share (as defined below) of the Operating Expenses for the Project. 
For the purposes of this Lease, the term “Operating Expenses” shall mean the
actual expenses and disbursements (subject to the limitations set forth below)
which Landlord incurs, pays or becomes obligated to pay in connection with the
ownership, operation, and maintenance of the Project (including the associated
Common Areas), including, but not limited to, the following:

 

(a)                                 wages and salaries (including management
fees) of all employees, agents, consultants and other individuals or entities
directly engaged in the operation, repair, replacement, maintenance, and
security of the Project at or below the level of building manager, including
taxes, insurance and benefits relating thereto;

 

(b)                                 all supplies and materials used in the
operation, maintenance, repair, replacement, and security of the Project;

 

(c)                                  annual cost of all Capital Improvements (as
defined below) made to the Project which although capital in nature can
reasonably be expected to reduce the normal operating costs of the Project, as
well as all Capital Improvements made in order to comply with any law
promulgated by any governmental authority, as amortized over the useful economic
life of such improvements as determined by Landlord in its reasonable discretion
and in a manner that complies with generally accepted accounting principles
(without regard to the period over which such improvements may be depreciated or
amortized for federal income tax purposes) together with an interest factor on
the unamortized cost of such item equal to the lesser of eight percent (8%) per
annum or the maximum rate of interest permitted by applicable law;

 

(d)                                 cost of all utilities paid by Landlord for
use in the Common Areas;

 

(e)                                 cost of any insurance or insurance related
premium expense applicable to the Project and Landlord’s personal property used
in connection therewith, including, but not limited to, the insurance costs
described in Section 10.2; provided, however, that Tenant’s Percentage Share of
earthquake insurance deductibles in any one year shall not exceed $125,000;

 

(f)                                    cost of repairs, replacements and general
maintenance of the Project (including all truck court areas, paving and parking
areas, Common Area lighting facilities, fences, gates, water lines, sewer lines,
rail spur areas and any other item Landlord is obligated to repair or maintain),
other than costs necessary to assure the structural soundness of the roof,
foundation and exterior walls of the Project which are payable solely by
Landlord under Section 11;

 

4

--------------------------------------------------------------------------------


 

(g)                                 cost of service or maintenance contracts
with independent contractors for the operation, maintenance, repair, replacement
or security of the Project (including, without limitation, alarm service,
exterior painting, trash collection, snow, ice, debris and waste removal and
landscape maintenance);

 

(h)                                 the cost of all accounting fees, management
fees, legal fees and consulting fees attributable to the operation, ownership,
management, maintenance or repair of the Project and not to the maintenance or
operation of the owning entity or entities;

 

(i)                                     payments made by Landlord under any
easement, license, operating agreement, declaration, restrictive covenant or
other agreement relating to the sharing of costs among property owners of a
nature that would constitute permissible expenses under this Section;

 

(j)                                     [intentionally omitted]

 

(k)                                  the cost of all business licenses, permits
or similar fees relating to the operation, ownership, repair or maintenance of
the Project;

 

(l)                                     the cost of all Real Property Taxes; and

 

(m)                             the cost of any other item the cost of which is
stated in this Lease to be an Operating Expense.

 

For purposes of this Lease, a “Capital Improvement” shall be an improvement to
the Project that Landlord is obligated or permitted to make pursuant to this
Lease, the cost of which is not fully deductible in the year incurred in
accordance with generally accepted accounting principles; provided, however,
that, at Landlord’s option, the following items shall be treated as expenses and
not Capital Improvements, and the entire cost of these items may be included in
Operating Expenses in the year incurred:  (i) the cost of painting all or part
of the Project, (ii) the cost of resurfacing and restriping roadways and parking
areas, (iii) the cost of any items Tenant is obligated to pay for pursuant to
Section 12 that Landlord elects, in its sole discretion, to include in Operating
Expenses and (iv) the cost of Capital Improvements incurred in any calendar year
to the extent the cost of the Capital Improvements are less than $25,000. 
Notwithstanding the forgoing, if Landlord repaints the Building or resurfaces
the roadways and parking areas, and the cost of the repainting exceeds $25,000
in any calendar year or the cost of resurfacing exceeds $25,000 in any calendar
year, Landlord shall amortize the cost of the repainting or resurfacing over
five (5) years and Tenant shall only be obligated to pay each month during the
remainder of the term of this Lease, on the date upon which Base Rent is due, an
amount equal to the product of multiplying the cost of the repainting or
resurfacing by a fraction, the numerator of which is one (1), and the
denominator of which is sixty (60) (i.e., 1/60th of the cost per month).  If the
cost of repainting or resurfacing is less than $25,000 in any calendar year, the
entire cost of the repainting or resurfacing may be included in Operating
Expenses in the year incurred.  References to facilities, services, utilities or
other items in this section shall not impose an obligation on Landlord to have
said facilities or to provide said services unless such facilities and services
already exist at the Project.

 

6.2                               OPERATING EXPENSE EXCLUSIONS.  Notwithstanding
anything to the contrary contained herein, for purposes of this Lease, the term
“Operating Expenses” shall not include the following: (i) costs (including
permit, license and inspection fees) incurred for tenant improvements for other
tenants within the Project; (ii) legal and auditing fees (other than those fees
reasonably incurred in connection with the maintenance and operation of all or
any portion of the Project), leasing commissions, advertising expenses and
similar costs incurred in connection with the leasing of the Project;
(iii) depreciation or amortization of the Building or any other improvements
situated within the Project; (iv) any items for which Landlord is actually
reimbursed by insurance or by direct reimbursement by any other tenant of the
Project; (v) costs of repairs or other work necessitated by fire, windstorm or
other casualty (excluding any deductibles) and/or costs of repair or other work
necessitated by the exercise of the right of eminent domain to the extent
insurance proceeds or a condemnation award, as applicable, is actually received
by Landlord for such purposes; provided, such costs of repairs or other work
shall be paid by the parties in accordance with the provisions of Sections 11
and 12, below; (vi) other than any interest charges for Capital Improvements
referred to in Section 6.1(c) hereinabove, any interest,  principal, or other
payments on any financing for the Building or the Project and interest and
penalties incurred as a result of Landlord’s late payment of any invoice, or any
attorneys’ fees, environmental investigations or reports, points, fees and other
lender costs and closing costs incurred in connection with such debt instrument
encumbering the Building or the Project or any part thereof or on any unsecured
debt; (vii) costs associated with the investigation and/or remediation of
Hazardous Materials (hereafter defined) present in, on or about any portion of
the Project including, without limitation, any costs incurred to comply with
regulations concerning asbestos, soil and ground water conditions or
contamination regarding Hazardous Materials, unless such costs and expenses are
the responsibility of Tenant as provided in Section 27 hereof, in which event
such costs and expenses shall be paid solely by Tenant in accordance with the
provisions of Section 27 hereof; (viii) overhead and profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for goods and/or services
in the Project to the extent the same exceeds the costs of such by unaffiliated
third parties on a competitive basis; (ix) any payments under a ground lease or
master lease; (x) reserves of any kind including, but not limited to,
replacement reserves, and reserves for bad debts or lost rent or any similar
charge not involving the payment of money to third parties; and (xi) except as
provided above, the cost of Capital Improvements.

 

5

--------------------------------------------------------------------------------


 

6.3          PAYMENT.  Tenant’s Percentage Share of Operating Expenses shall be
payable by Tenant within thirty (30) days after a reasonably detailed statement
of actual expenses is presented to Tenant by Landlord.  At Landlord’s option,
however, Landlord may, from time to time, estimate what Tenant’s Percentage
Share of Operating Expenses will be, and the same shall be payable by Tenant
monthly during each calendar year of the Lease term, on the same day as the Base
Rent is due hereunder.  In the event that Tenant pays Landlord’s estimate of
Tenant’s Percentage Share of Operating Expenses, Landlord shall use its
commercially reasonable efforts to deliver to Tenant within one hundred eighty
(180) days after the expiration of each calendar year a reasonably detailed
statement (the “Statement”) showing Tenant’s Percentage Share of the actual
Operating Expenses incurred during such year.  Landlord’s failure to deliver the
Statement to Tenant within said period shall not constitute Landlord’s waiver of
its right to collect said amounts or otherwise prejudice Landlord’s rights
hereunder.  If Tenant’s payments under this section during said calendar year
exceed Tenant’s Percentage Share as indicated on the Statement, Tenant shall be
entitled to credit the amount of such overpayment against Tenant’s Percentage
Share Operating Expenses and Base Rent next falling due, or receive a payment if
the Lease has expired.  If Tenant’s payments under this section during said
calendar year were less than Tenant’s Percentage Share as indicated on the
Statement, Tenant shall pay to Landlord the amount of the deficiency within
thirty (30) days after delivery by Landlord to Tenant of the Statement. 
Landlord and Tenant shall forthwith adjust between them by cash payment any
balance determined to exist with respect to that portion of the last calendar
year for which Tenant is responsible for Operating Expenses, notwithstanding
that the Lease term may have terminated before the end of such calendar year;
and this provision shall survive the expiration or earlier termination of the
Lease.

 

6.4          TENANT’S PERCENTAGE SHARE.  “Tenant’s Percentage Share” as used in
this Lease shall mean the percentage of the cost of Operating Expenses for which
Tenant is obligated to reimburse Landlord pursuant to this Lease. 
Notwithstanding anything to the contrary contained in Section 1.11, Landlord
shall have the right to determine Tenant’s Percentage Share of the cost of
Operating Expenses using any one of the following methods or any combination of
the following methods, and Tenant hereby agrees that the following methods of
allocation may be reasonable under good property management practice given the
nature of the expense in question: (a) by multiplying the cost of all Operating
Expenses by a fraction, the numerator of which is the number of square feet of
leasable space in the Premises and the denominator of which is the number of
square feet of leasable space in all buildings in the Project; or (b) with
respect to an Operating Expense attributable solely to the Building in which the
Premises is located, requiring Tenant to pay that portion of the cost of the
Operating Expense that is obtained by multiplying such cost by a fraction, the
numerator of which is the number of square feet of leasable space in the
Premises and the denominator of which is the number of square feet of leasable
space in the Building in which the Premises is located or (c) by allocating an
Operating Expense in any other reasonable manner, as determined by Landlord.

 

6.5          AUDITS.  If Tenant disputes the amount set forth in the Statement,
Tenant shall have the right, at Tenant’s sole expense, not later than one
hundred twenty (120) days following receipt of such Statement, to cause
Landlord’s books and records with respect to the calendar year which is the
subject of the Statement to be audited by a certified public accountant mutually
acceptable to Landlord and Tenant.  The audit shall take place at the offices of
Landlord where its books and records are located at a mutually convenient time
during Landlord’s regular business hours.  Tenant’s Percentage Share of
Operating Expenses shall be appropriately adjusted based upon the results of
such audit, and the results of such audit shall be final and binding upon
Landlord and Tenant.  Tenant shall have no right to conduct an audit or to give
Landlord notice that it desires to conduct an audit at any time Tenant is in
default under the Lease.  The accountant conducting the audit shall be
compensated on an hourly basis and shall not be compensated based upon a
percentage of overcharges it discovers.  No subtenant shall have any right to
conduct an audit, and no assignee shall conduct an audit for any period during
which such assignee was not in possession of the Premises.  Tenant’s right to
undertake an audit with respect to any calendar year shall expire one hundred
twenty (120) days after Tenant’s receipt of the Statement for such calendar
year, and such Statement shall be final and binding upon Tenant and shall, as
between the parties, be conclusively deemed correct, at the end of such one
hundred twenty (120) day period, unless prior thereto Tenant shall have given
Landlord written notice of its intention to audit Operating Expenses for the
calendar year which is the subject of the Statement.  If Tenant gives Landlord
notice of its intention to audit Operating Expenses, it must commence such audit
within sixty (60) days after such notice is delivered to Landlord, and the audit
must be completed within one hundred twenty (120) days after such notice is
delivered to Landlord.  If Tenant does not commence and complete the audit
within such periods, the Statement which Tenant elected to audit shall be deemed
final and binding upon Tenant and shall, as between the parties, be conclusively
deemed correct.  Tenant agrees that the results of any Operating Expense audit
shall be kept strictly confidential by Tenant and shall not be disclosed to any
other person or entity, other than Tenant’s accountants, attorneys, advisors,
and such similarly situated parties having a reasonable need for such
information.

 

7.             SECURITY DEPOSIT.  Tenant shall deliver to Landlord at the time
it executes this Lease the security deposit set forth in Section 1.12 as
security for Tenant’s faithful performance of Tenant’s obligations hereunder. 
If Tenant fails to pay Base Rent or other charges due hereunder, or otherwise
defaults with respect to any provision of this Lease, Landlord may use all or
any portion of said deposit for the payment of any Base Rent or other charge due
hereunder, to pay any other sum to which Landlord may become obligated by reason
of Tenant’s default, or to compensate Landlord for any loss or damage which
Landlord may suffer thereby.  If Landlord so uses or applies all or any portion
of said deposit, Tenant shall within ten (10) days after written demand
therefore deposit cash with Landlord in an amount sufficient to restore said
deposit to its full amount.  Landlord shall not be required to keep said
security deposit separate from its general accounts.  If Tenant performs all of
Tenant’s obligations hereunder, said deposit, or so much thereof as has not
heretofore been applied by Landlord, shall be returned, without payment of
interest or other amount for its use, to Tenant (or, at Landlord’s option, to
the last assignee, if any, of Tenant’s interest hereunder) at the expiration of
the term hereof, and after Tenant has vacated the Premises.  No trust

 

6

--------------------------------------------------------------------------------


 

relationship is created herein between Landlord and Tenant with respect to said
security deposit.  Tenant acknowledges that the security deposit is not an
advance payment of any kind or a measure of Landlord’s damages in the event of
Tenant’s default.  Tenant hereby waives the provisions of any law which is
inconsistent with this section including, but not limited to, Section 1950.7 of
the California Civil Code.

 

8.             UTILITIES.

 

8.1          PAYMENT.  Tenant shall pay for all water, gas, electricity,
telephone, sewer, sprinkler services, refuse and trash collection and other
utilities and services used on the Premises, together with any taxes, penalties,
surcharges or the like pertaining thereto.  Tenant shall contract directly with
the applicable public utility for such services.

 

8.2          INTERRUPTIONS.  Subject to the terms of this Section 8.2, Tenant
agrees that Landlord shall not be liable to Tenant for its failure to furnish
water, gas, electricity, telephone, sewer, refuse and trash collection or any
other utility services or building services to the extent such failure is
occasioned, in whole or in part, by repairs, replacements or improvements, by
any strike, lockout or other labor trouble, by inability to secure electricity,
gas, water, telephone service or other utility at the Project by any accident,
casualty or event arising from any cause whatsoever, including the negligence of
Landlord, its employees, agents and contractors, by act, negligence or default
of Tenant or any other person or entity, or by any other cause, and such
failures shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from the
obligation of paying rent or performing any of its obligations under this
Lease.  Furthermore, Landlord shall not be liable under any circumstances for
loss of property or for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to a failure to furnish any such services or
utilities. In the event that Tenant is prevented from using, and does not use,
the Premises or any portion thereof, for five (5) consecutive business days or
ten (10) days in any twelve (12) month period (the “Eligibility Period”) as a
result of any repair, maintenance or alteration performed by Landlord to the
Premises after the Commencement Date and required by the Lease, which
substantially interferes with Tenant’s use of the Premises, or any failure to
provide services or access to the Premises due to Landlord’s default, then
Tenant’s rent shall be abated or reduced, as the case may be, after expiration
of the Eligibility Period for such time that Tenant continues to be so prevented
from using, and does not use, the Premises or a portion thereof, in the
proportion that the rentable area of the portion of the Premises that Tenant is
prevented from using, and does not use, bears to the total rentable area of the
Premises. However, in the event that Tenant is prevented from conducting, and
does not conduct, its business in any portion of the Premises for a period of
time in excess of the Eligibility Period, and the remaining portion of the
Premises is not sufficient to allow Tenant to effectively conduct its business
therein, and if Tenant does not conduct its business from such remaining
portion, then for such time after expiration of the Eligibility Period during
which Tenant is so prevented from effectively conducting its business therein,
the rent for the entire Premises shall be abated; provided, however, if Tenant
reoccupies and conducts its business from any portion of the Premises during
such period, the rent allocable to such reoccupied portion, based on the
proportion that the rentable area of such reoccupied portion of the Premises
bears to the total rentable area of the Premises, shall be payable by Tenant
from the date such business operations commence.  To the extent Tenant shall be
entitled to abatement of rent because of damage or destruction pursuant to
Section 14 or a taking pursuant to Section 15, then the terms of this
Section 8.2 shall not be applicable.

 

8.3          RAILROAD SPURS.  If the Premises is served by a railroad spur,
Tenant shall execute any agreement required by the railroad company serving the
railroad spur, and such agreement shall be satisfactory to Landlord, in
Landlord’s sole discretion.  Tenant shall pay the cost of maintaining the
railroad spur, at Tenant’s sole cost and expense.

 

8.4.         Intentionally omitted.

 

8.5          ENERGY USE.  Landlord shall have the right to require Tenant to
provide Landlord with copies of bills from electricity, natural gas or similar
energy providers (collectively, “Energy Providers”) Tenant receives from Energy
Providers relating to Tenant’s energy use at the Premises (“Energy Bills”)
within ten (10) days after Landlord’s written request.  In addition, Tenant
hereby authorizes Landlord to obtain copies of the Energy Bills directly from
the Energy Provider(s), and Tenant hereby authorizes each Energy Provider to
provide Energy Bills and related usage information directly to Landlord without
Tenant’s consent.  From time to time within ten (10) days after Landlord’s
request, Tenant shall execute and deliver to Landlord an agreement provided by
Landlord authorizing the Energy Provider(s) to provide to Landlord Energy Bills
and other information relating to Tenant’s energy usage at the Premises.

 

9.             REAL AND PERSONAL PROPERTY TAXES.

 

9.1          PAYMENT OF TAXES.  Tenant shall pay Real Property Taxes as part of
Operating Expenses.

 

9.2          DEFINITION OF REAL PROPERTY TAX.  As used herein, the term “Real
Property Taxes” shall include any form of real estate tax or assessment,
general, special, ordinary or extraordinary, improvement bond or bonds imposed
on the Project or any portion thereof by any authority having the direct or
indirect power to tax, including any city, county, state or federal government,
or any school, agricultural, sanitary, fire, street, drainage or other
improvement district thereof, as against any legal or equitable interest of
Landlord in the Project or in any portion thereof.  Real Property Taxes shall
not include income, inheritance and gift taxes.

 

7

--------------------------------------------------------------------------------


 

9.3          PERSONAL PROPERTY TAXES.  Tenant shall pay prior to delinquency all
taxes assessed against and levied upon trade fixtures, furnishings, equipment
and all other personal property of Tenant contained in the Premises or related
to Tenant’s use of the Premises.  If any of Tenant’s personal property shall be
assessed with Landlord’s real or personal property, Tenant shall pay to Landlord
the taxes attributable to Tenant within ten (10) days after receipt of a written
statement from Landlord setting forth the taxes applicable to Tenant’s property.

 

9.4          REASSESSMENTS.  From time to time Landlord may challenge the
assessed value of the Project as determined by applicable taxing authorities
and/or Landlord may attempt to cause the Real Property Taxes to be reduced on
other grounds. If Landlord is successful in causing the Real Property Taxes to
be reduced or in obtaining a refund, rebate, credit or similar benefit
(hereinafter collectively referred to as a “Reduction”), Landlord shall, to the
extent practicable, credit the Reduction(s) to Real Property Taxes for the
calendar year to which a Reduction applies and recalculate the Real Property
Taxes owed by Tenant for that year based on the reduced Real Property Taxes. 
All costs incurred by Landlord in connection with obtaining and/or processing
the Real Property Tax reductions (e.g., consulting fees, accounting fees etc.)
may be included in Operating Expenses or deducted from the Reduction.  Landlord
shall have the right in its reasonable discretion to compensate a non-affiliated
person or entity it employs to obtain a Reduction by giving such person or
entity a percentage of any Reduction obtained.

 

10.          INSURANCE.

 

10.1        INSURANCE-TENANT.

 

(a)           Tenant shall obtain and keep in force during the term of this
Lease a commercial general liability policy of insurance with coverages
acceptable to Landlord, in Landlord’s reasonable discretion, which, by way of
example and not limitation, protects Tenant and Landlord (as an additional
insured) against claims for bodily injury, personal injury and property damage
based upon, involving or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto.  Such insurance
shall be on an occurrence basis providing coverage in an amount not less than
$2,000,000 per occurrence and not less than $3,000,000 in the aggregate with an
“Additional Insured-Managers and Landlords of Premises Endorsement” and contain
the “Amendment of the Pollution Exclusion” for damage caused by heat, smoke or
fumes from a hostile fire.  The policy shall not contain any intra-insured
exclusions as between insured persons or organizations, but shall include
coverage for liability assumed under this Lease as an “insured contract” for the
performance of Tenant’s indemnity obligations under this Lease.

 

(b)           Tenant shall obtain and keep in force during the term of this
Lease “Causes of Loss – Special Form” extended coverage property insurance
(previously known as “all risk” property insurance) with coverages acceptable to
Landlord, in Landlord’s reasonable discretion.  Said insurance shall be written
on a one hundred percent (100%) replacement cost basis on Tenant’s personal
property, all tenant improvements installed at the Premises by Landlord or
Tenant, Tenant’s trade fixtures and other property.  By way of example, and not
limitation, such policies shall provide protection against any peril included
within the classification “fire and extended coverage,” against vandalism and
malicious mischief, theft and sprinkler leakage.  Tenant’s policy shall include
endorsements to insure Tenant against losses to valuable papers, records and
computer equipment and to compensate Tenant for the cost of recovering lost
data.  To the extent that Tenant’s policy covers tenant improvements to the
Premises, Landlord shall be a loss payee on such policy.  Tenant shall also
obtain earthquake insurance, and if the Project is in Flood Zone A or V, Tenant
shall obtain flood insurance, and the terms of such insurance policies shall be
reasonably acceptable to Landlord.

 

(c)           [intentionally omitted].

 

(d)           Tenant shall, at all times during the term hereof, maintain the
following insurance with coverages reasonably acceptable to Landlord:
(i) workers’ compensation insurance as required by applicable law,
(ii) employers liability insurance with limits of at least $1,000,000 per
occurrence, (iii) automobile liability insurance for owned, non-owned and hired
vehicles with limits of at least $1,000,000 per occurrence and (iv) business
interruption and extra expense insurance.  In addition to the insurance required
in (i), (ii), (iii) and (iv) above, Landlord shall have the right to require
Tenant to increase the limits of its insurance and/or obtain such additional
insurance as is customarily required by landlords owning similar real property
in the geographical area of the Project.

 

10.2        INSURANCE-LANDLORD.

 

(a)           Landlord shall obtain and keep in force a policy of general
liability insurance with coverage against such risks and in such amounts as
Landlord deems advisable insuring Landlord against liability arising out of the
ownership, operation and management of the Project; provided, however, that such
coverage shall be in an amount of not less than $2,000,000 per occurrence and
not less than $3,000,000 in the aggregate.

 

(b)           Landlord shall also obtain and keep in force during the term of
this Lease a policy or policies of insurance covering loss or damage to the
Project in the amount of the replacement cost thereof (excluding foundations and
similar items), as determined by Landlord from time to time.  The terms and
conditions of said policies, their deductibles and the perils and risks covered
thereby shall be determined by Landlord, from time to time, in Landlord’s sole
discretion.  By way of example, and not limitation, Landlord may purchase flood
and/or earthquake insurance.  In addition, at Landlord’s option,

 

8

--------------------------------------------------------------------------------


 

Landlord shall obtain and keep in force, during the term of this Lease, a policy
of rental interruption insurance, with loss payable to Landlord, which insurance
shall, at Landlord’s option, also cover all Operating Expenses.  Tenant will not
be named as an additional insured in any insurance policies carried by Landlord
and shall have no right to any proceeds therefrom.  The policies purchased by
Landlord shall contain such deductibles as Landlord may determine.  Tenant shall
pay at Tenant’s sole expense any increase in the property insurance premiums for
the Project over what was payable immediately prior to the increase to the
extent the increase is specified by Landlord’s insurance carrier as being caused
by the nature of Tenant’s occupancy or any act or omission of Tenant.

 

10.3        INSURANCE POLICIES.  Tenant shall deliver to Landlord certificates
of the insurance policies required under Section 10.1 concurrently with Tenant’s
execution of this Lease using an ACORD 28 form or a similar form approved by
Landlord. Tenant’s insurance policies shall not be cancelable or subject to
reduction of coverage or other modification except after thirty (30) days prior
written notice to Landlord.  Tenant shall, at least thirty (30) days prior to
the expiration of such policies, furnish Landlord with renewals thereof. 
Tenant’s insurance policies shall be issued by insurance companies authorized to
do business in the state in which the Project is located, and said companies
shall maintain during the policy term a “General Policyholder’s Rating” of at
least A and a financial rating of at least “Class X” (or such other rating as
may be required by any lender having a lien on the Project) as set forth in the
most recent edition of “Best Insurance Reports.”  All insurance obtained by
Tenant shall be primary to and not contributory with any similar insurance
carried by Landlord, whose insurance shall be considered excess insurance only. 
Landlord, Landlord’s property manager and lender(s) and their respective
officers, shareholders, directors, partners, members, managers, employees,
successors and assigns, shall be included as additional insureds under Tenant’s
commercial general liability policy, the pollution liability policy and under
the Tenant’s excess or umbrella policy, if any, using ISO additional insured
endorsement CG 20 11 or a substitute providing equivalent coverage.  Tenant’s
insurance policies shall not include deductibles in excess of $5,000.

 

10.4        WAIVER OF SUBROGATION. Landlord waives any and all rights of
recovery against Tenant and Tenant’s employees and agents for or arising out of
damage to, or destruction of, the Project to the extent that Landlord’s
insurance policies then in force insure against such damage or destruction (or
to the extent of what would have been covered had Landlord maintained the
insurance required to be carried under this Lease) and permit such waiver. 
Tenant waives any and all rights of recovery against Landlord and Landlord’s
employees and agents for or arising out of damage to, or destruction of, the
Project to the extent that Tenant’s insurance policies then in force insure
against such damage or destruction (or to the extent of what would have been
covered had Tenant maintained the insurance required to be carried under this
Lease) and permit such waiver. Tenant shall cause the insurance policies it
obtains in accordance with Section 10.1 relating to property damage to provide
that the insurance company waives all right of recovery by subrogation against
Landlord in connection with any liability or damage covered by Tenant’s
insurance policies.  Landlord shall cause the insurance policies it obtains in
accordance with Section 10.2 relating to property damage to provide that the
insurance company waives all right of recovery by subrogation against Tenant in
connection with any damage covered by such property insurance policies.

 

10.5        COVERAGE.  Landlord makes no representation to Tenant that the
limits or forms of coverage specified above or approved by Landlord are adequate
to insure Tenant’s property or Tenant’s obligations under this Lease, and the
limits of any insurance carried by Tenant shall not limit Tenant’s obligations
or liability under any indemnity provision included in this Lease or under any
other provision of this Lease.

 

11.          LANDLORD’S REPAIRS.  Landlord shall maintain, at Landlord’s
expense, only the structural elements of the roof of the Building (excluding the
roof membrane), the structural soundness of the foundation of the Building and
the structural elements of the exterior walls of the Building.  Subject to
Section 10.4, Tenant shall reimburse Landlord for the cost of any maintenance,
repair or replacement of the foregoing necessitated by Tenant’s misuse,
negligence and alterations to the Premises or any breach of its obligations
under this Lease.  By way of example, and not limitation, the term “exterior
walls” as used in this section shall not include windows, glass or plate glass,
doors or overhead doors, special store fronts, dock bumpers, dock plates or
levelers, or office entries.  Tenant shall immediately give Landlord written
notice of any repair required by Landlord pursuant to this section, after which
Landlord shall have a reasonable time in which to complete the repair.  Nothing
contained in this section shall be construed to obligate Landlord to seal or
otherwise maintain the surface of any foundation, floor or slab. Tenant
expressly waives the benefits of any statute now or hereafter in effect which
would otherwise afford Tenant the right to make repairs at Landlord’s expense or
to terminate this Lease because of Landlord’s failure to keep the Premises in
good order, condition and repair.

 

12.          TENANT’S REPAIRS.

 

12.1           OBLIGATIONS OF TENANT.  Subject to Section  11 and Section 12.2
below, Tenant shall, at its sole cost and expense, keep and maintain all parts
of the Premises (except those listed as Landlord’s responsibility in Section 11
above) in good and sanitary condition, promptly making all necessary repairs and
replacements, including but not limited to, windows, glass and plate glass,
doors, skylights, roof membranes, any special store front or office entry, walls
and finish work, floors and floor coverings, heating and air conditioning
systems, dock boards, bumpers, plates, seals, levelers and lights, plumbing work
and fixtures (including periodic backflow testing), electrical systems, lighting
facilities and bulbs, sprinkler systems, alarm systems, fire detection systems,
termite and pest extermination, sidewalks, landscaped areas, fencing, tenant
signage and regular removal of trash and debris. Tenant shall notify Landlord in
writing prior to making any repair or performing any maintenance pursuant to
this section, and Landlord shall have the right in its reasonable discretion to
designate the contractor Tenant shall use to make any repair or to perform any
maintenance on the roof, heating, ventilation and air conditioning systems

 

9

--------------------------------------------------------------------------------


 

(“HVAC”), sprinkler systems, fire alarm systems or fire detection systems
located at the Premises.  Tenant shall not paint or otherwise change the
exterior appearance of the Premises without Landlord’s prior written consent,
which may be given or withheld in Landlord’s sole discretion.  The cost of
maintenance and repair of any common party wall (any wall, divider, partition or
any other structure separating the Premises from any adjacent premises occupied
by other tenants) shall be shared equally by Tenant and the tenant occupying the
adjacent premises; provided, however, if Tenant damages a party wall the entire
cost of the repair shall be paid by Tenant, at Tenant’s sole expense, and
similarly any damaged caused by an adjacent party shall be paid by such tenant
(or Landlord).  Tenant shall not damage any party wall or disturb the integrity
and support provided by any party wall. If Tenant fails to keep the Premises in
good condition and repair, Landlord may, but shall not be obligated to, make any
necessary repairs.  If Landlord makes such repairs, Landlord may bill Tenant for
the cost of the repairs as additional rent, and said additional rent shall be
payable by Tenant within thirty (30) days after demand by Landlord.

 

12.2           PERFORMANCE OF WORK BY LANDLORD.  Notwithstanding Tenant’s
obligation to keep the roof membranes, HVAC units, sprinkler systems, fire alarm
systems, fire detection systems and exterior walls of the Premises in good
condition and repair, Landlord shall employ contractors to perform all repairs,
maintenance and replacements of the roof membranes, HVAC units, sprinkler
systems, fire alarm systems, fire detection systems and exterior walls of the
Premises.  The items described in the previous sentence that Landlord will cause
to be repaired, maintained and replaced are hereinafter referred to as the
“Landlord Maintenance Items.”  Tenant shall reimburse Landlord as additional
rent for all costs Landlord incurs in performing the Landlord Maintenance Items
within ten (10) days after written demand by Landlord.  Landlord shall determine
in its sole discretion the scope and timing of the performance of such Landlord
Maintenance Items, and Tenant shall not perform such Landlord Maintenance Items.
Landlord’s maintenance of the exterior walls of the Premises shall include the
right, but not the obligation, of Landlord to paint from time to time all or
some of the exterior walls, canopies, doors, windows, gutters, handrails and
other exterior parts of the Premises with colors selected by Landlord, and
Tenant shall reimburse Landlord as provided above for all costs incurred by
Landlord in painting such items.  If the Premises contains landscaped areas
(“Landscaped Areas”), Landlord shall maintain the Landscaped Areas, and Tenant
shall reimburse Landlord for all costs incurred by Landlord in maintaining the
Landscaped Areas within ten (10) days after written demand by Landlord;
provided, however, Landlord shall have the right to estimate the monthly cost of
maintaining the Landscaped Areas, and Tenant shall pay such amount to Landlord
as additional rent each month at the same time Tenant pays Base Rent. Tenant
shall immediately give Landlord written notice of any repair or maintenance
required by Landlord pursuant to this section, after which Landlord shall have a
reasonable time in which to complete such repair or maintenance.  Landlord shall
have the right, when accounted on a consistent basis across the Project, to
include the cost of Landlord Maintenance Items and the cost of the maintenance
of Landscaped Areas in Operating Expenses, and Tenant shall then pay Tenant’s
Percentage Share of such costs as determined by Landlord.  Landlord shall have
the right at any time, and from time to time, to elect upon written notice to
Tenant to have Tenant perform some or all of the Landlord Maintenance Items
and/or the maintenance of the Landscaped Areas, in which event Tenant shall
employ contractors designated by Landlord to perform such work and shall pay for
all such work at Tenant’s sole cost and expense, all in accordance with the
requirements of Section 12.1.

 

12.3           MAINTENANCE CONTRACTS.  Landlord shall enter into regularly
scheduled preventative maintenance/service contracts for some or all of the
following: the HVAC units servicing the Premises, the sprinkler, fire alarm and
fire detection systems servicing the Premises, backflow testing for the plumbing
servicing the Premises and for the roof membrane of the Premises (the
“Maintenance Contracts”).  The Maintenance Contracts shall include maintenance
services satisfactory to Landlord, in Landlord’s sole discretion. Tenant shall
reimburse Landlord for the cost of the Maintenance Contracts within ten
(10) days after written demand by Landlord; provided, however, Landlord shall
have the right to estimate the monthly cost of the Maintenance Contracts, and
Tenant shall pay such amount to Landlord as additional rent each month at the
same time Tenant pays Base Rent. Landlord shall have the right, but not the
obligation, to include the cost of Maintenance Contracts in Operating Expenses,
and Tenant shall then pay Tenant’s Percentage Share of such costs as determined
by Landlord.  Landlord shall have the right at any time, and from time to time,
to elect upon written notice to Tenant to have Tenant purchase some or all of
the Maintenance Contracts, in which event Tenant shall purchase such contracts
from persons designated or approved by Landlord and shall pay for such
Maintenance Contracts at Tenant’s sole cost and expense.

 

12.4           AMORTIZATION OF CERTAIN IMPROVEMENTS.  Pursuant to Section 12.1
of this Lease, Landlord has the right to require Tenant to pay for certain costs
related to the replacement of HVAC units at the Building (the “HVAC Units”) and
the replacement of the roof membrane of the Building (the “Roof”). 
Notwithstanding anything to the contrary contained in Section 12.1, if Landlord
replaces an HVAC Unit or the Roof, Landlord shall amortize the cost of the
replacement of an HVAC unit over twelve (12) years and the cost of replacement
of the Roof over fifteen (15) years, and Tenant shall only be obligated to pay
each month during the remainder of the term of this Lease, on the date upon
which Base Rent is due, in the case of an HVAC Unit, an amount equal to the
product of multiplying the cost of the HVAC Unit by a fraction, the numerator of
which is one (1), and the denominator of which is one hundred forty-four (144)
(i.e., 1/144th of the cost per month), and in the case of the Roof, an amount
equal to the product of multiplying the cost of the Roof by a fraction, the
numerator of which is one (1), and the denominator of which is one hundred
eighty (180) (i.e., 1/180th of the cost per month).   Landlord shall have no
obligation to amortize repairs or maintenance items (as opposed to replacement
costs) relating to HVAC Units or the Roof, and all repair and maintenance items
shall be payable by Tenant to Landlord as Landlord Maintenance Items in the year
incurred.

 

13.          ALTERATIONS AND SURRENDER.

 

13.1        CONSENT OF LANDLORD.  Tenant shall have the right, subject to
Landlord’s reasonable requirements relating to construction at the Project, upon
ten (10) days prior written notice to Landlord, to make alterations (“Permitted
Alterations”) to

 

10

--------------------------------------------------------------------------------


 

the inside of the Premises (e.g., paint and carpet, communication systems,
telephone and computer system wiring) that do not (i) involve the expenditure of
more than $25,000, (ii) affect the exterior appearance of the Building or the
roof, (iii) affect the Building’s electrical, plumbing, HVAC, life, fire safety
or similar Building systems or the structural elements of the Building,
(iv) affect the Common Areas or parking areas or (v) materially adversely affect
any other tenant of the Project.  Except with respect to Permitted Alterations,
Tenant shall not, without Landlord’s prior written consent, not to be
unreasonably withheld, conditioned, or delayed, make any alterations,
improvements, additions, utility installations or repairs (hereinafter
collectively referred to as “Non-Permitted Alterations”) in, on or about the
Premises or the Project.  References in this Lease to “Alterations” shall mean
both Permitted Alterations and Non-Permitted Alterations.  At the expiration of
the term, Landlord may require the removal of any Alterations installed by
Tenant and the restoration of the Premises and the Project to their prior
condition, at Tenant’s expense if, at the time of Landlord’s consent, Landlord
did not agree in writing that Tenant would not be obligated to remove the
Alterations.  If, as a result of any Alteration made by Tenant, Landlord is
obligated to comply with the Americans With Disabilities Act or any other law or
regulation, and such compliance requires Landlord to make any improvement or
Alteration to any portion of the Project, as a condition to Landlord’s consent,
Landlord shall have the right to require Tenant to pay to Landlord prior to the
construction of any Alteration by Tenant the entire cost of any improvement or
alteration Landlord is obligated to complete by such law or regulation, and
Landlord shall promptly and diligently perform such work.  Tenant shall use only
such architect and contractor as has been expressly approved by Landlord in
Landlord’s reasonable discretion.   In addition, Tenant shall pay to Landlord a
fee equal to the lesser of (i) the actual amount Landlord pays to its property
manager to supervise such Alterations or (ii) three percent (3%) of the cost of
the Alterations to compensate Landlord for the overhead and other costs it
incurs in reviewing the plans for the Alterations and in monitoring the
construction of the Alterations (the “Landlord Fee”).  For purposes of the
Landlord Fee, the cost of Alterations shall not include the cost of equipment
purchased by Tenant for use in its business operations at the Premises that is
not incorporated into the Premises (e.g., for purposes of the Landlord Fee,
electrical wiring incorporated into a wall is an Alteration but a free standing
machine purchased by Tenant is not an Alteration).  If Landlord incurs
architectural, engineering or other consultant’s fees in evaluating such
Alterations, Tenant shall reimburse Landlord for the actual, reasonable amount
of such fees.  If Tenant proposes Alterations to Landlord but subsequently
elects not to construct the Alterations, and Landlord has incurred costs in
reviewing Tenant’s proposed Alterations (e.g., architect’s, engineer’s or
property management fees), Tenant shall reimburse Landlord for the costs
incurred by Landlord within ten (10) days after written demand.  Should Tenant
make any Alterations without the prior approval of Landlord, Landlord may, at
any time during the term of this Lease, require that at the expiration of the
Term Tenant remove all or part of the Alterations and return the Premises to the
condition it was in prior to the making of the Alterations. In the event Tenant
makes any Alterations, Tenant agrees to obtain or cause its contractor to
obtain, prior to the commencement of any work, “builders all risk” insurance in
an amount approved by Landlord, workers compensation insurance and any other
insurance requested by Landlord, in Landlord’s sole discretion.

 

13.2        PERMITS.  Any Alterations in or about the Premises that Tenant shall
desire to make shall be presented to Landlord in written form, with plans and
specifications which are sufficiently detailed to obtain a building permit, if a
building permit is required.  If Landlord consents to an Alteration and the
Alteration requires a building permit, the consent shall be deemed conditioned
upon Tenant acquiring a building permit from the applicable governmental
agencies, furnishing a copy thereof to Landlord prior to the commencement of the
work, and compliance by Tenant with all conditions of said permit in a prompt
and expeditious manner.  Tenant shall provide Landlord with as-built plans and
specifications for any Alterations made to the Premises (but not Permitted
Alterations).

 

13.3        MECHANICS LIENS.  Tenant shall pay, when due, all claims for labor
or materials furnished or alleged to have been furnished to or for Tenant at or
for use in the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or the Project, or any interest
therein.  If Tenant shall, in good faith, contest the validity of any such lien,
Tenant shall furnish to Landlord a surety bond satisfactory to Landlord in an
amount equal to not less than one and one-half times the amount of such
contested lien claim indemnifying Landlord against liability arising out of such
lien or claim.  Such bond shall be sufficient in form and amount to free the
Project from the effect of such lien.  In addition, Landlord may require Tenant
to pay Landlord’s reasonable attorneys’ fees and costs incurred as a result of
any such lien.

 

13.4        NOTICE.  Tenant shall give Landlord not less than ten (10) days’
advance written notice prior to the commencement of any work in the Premises by
Tenant, and Landlord shall have the right to post notices of non-responsibility
in or on the Premises or the Project.

 

13.5        SURRENDER. Subject to Landlord’s right to require removal or to
elect ownership as hereinafter provided, all Alterations made by Tenant to the
Premises shall be the property of Tenant, but shall be considered to be a part
of the Premises.  Unless Landlord gives Tenant written notice of its election
not to become the owner of the Alterations at the end of the term of this Lease,
the Alterations shall become the property of Landlord at the end of the term of
this Lease.  Landlord may require, on written notice to Tenant, that some or all
Alterations be removed prior to the end of the term of this Lease and that any
damages caused by such removal be repaired at Tenant’s sole expense.  On the
last day of the term hereof, or on any sooner termination, Tenant shall
surrender the Premises (including, but not limited to, all doors, windows,
floors and floor coverings, skylights, heating and air conditioning systems,
dock boards, truck doors, dock bumpers, plumbing work and fixtures, electrical
systems, lighting facilities, sprinkler systems, fire detection systems and
nonstructural elements of the exterior walls, foundation and roof (collectively
the “Elements of the Premises”)) to Landlord in the same condition as received,
ordinary wear and tear and casualty damage excepted, clean and free of debris
and Tenant’s personal property, trade fixtures and equipment.  Tenant’s personal
property shall include all computer wiring and cabling installed by Tenant. 
Provided, however, if Landlord has not elected to have Tenant remove the
Alterations as aforesaid, Tenant shall leave the Alterations at the Premises in
good condition and repair, ordinary wear and tear excepted.  Tenant shall repair
any damage to the Premises occasioned by the

 

11

--------------------------------------------------------------------------------


 

installation or removal of Tenant’s trade fixtures, furnishings and equipment.
Damage to or deterioration of any Element of the Premises or any other item
Tenant is required to repair or maintain at the Premises shall not be deemed
ordinary wear and tear if the same could have been prevented by good maintenance
practices.  If the Premises are not surrendered at the expiration of the term or
earlier termination of this Lease in accordance with the provisions of this
section, at Landlord’s option, Tenant shall continue to be responsible for the
payment of Base Rent and all other amounts due under this Lease until the
Premises are so surrendered in accordance with said provisions.  Tenant shall
indemnify, defend and hold Landlord harmless from and against any and all
damages, expenses, costs, losses or liabilities arising from any delay by Tenant
in so surrendering the Premises including, without limitation, any damages,
expenses, costs, losses or liabilities arising from any claim against Landlord
made by any succeeding tenant or prospective tenant founded on or resulting from
such delay and losses and damages suffered by Landlord due to lost opportunities
to lease any portion of the Premises to any such succeeding tenant or
prospective tenant, together with, in each case, actual attorneys’ fees and
costs.

 

13.6        FAILURE OF TENANT TO REMOVE PROPERTY.  If this Lease is terminated
due to the expiration of its term or otherwise, and Tenant fails to remove its
property, in addition to any other remedies available to Landlord under this
Lease, and subject to any other right or remedy Landlord may have under
applicable law, Landlord may remove any property of Tenant from the Premises and
store the same elsewhere at the expense and risk of Tenant.

 

13.7        ELECTRIC VEHICLE CHARGING STATIONS INSTALLED BY TENANT.  Under
certain circumstances Section 1952.7 of the California Civil Code
(“Section 1952.7”) may permit Tenant to install electric vehicle charging
stations (“Tenant Charging Stations”) in the Project’s parking area.  In the
event Section 1952.7 does permit Tenant to install Tenant Charging Stations and
Tenant elects to install Tenant Charging Stations, the Section of the Rules and
Regulations attached hereto that is entitled “Electric Vehicle Charging
Stations” shall apply to the Tenant Charging Stations.

 

14.          DAMAGE AND DESTRUCTION.

 

14.1        EFFECT OF DAMAGE OR DESTRUCTION.  If all or part of the Project is
damaged by fire, earthquake, flood, explosion, the elements, riot, the release
or existence of Hazardous Materials (as defined below) or by any other cause
whatsoever (hereinafter collectively referred to as “Casualty Damages”), but the
Casualty Damages are not material (as defined in Section 14.2 below), Landlord
shall repair the Casualty Damages to the Project as soon as is reasonably
possible, and this Lease shall remain in full force and effect.  If all or part
of the Project is destroyed or materially damaged (as defined in Section 14.2
below), Landlord shall have the right, in its sole and complete discretion, to
repair or to rebuild the Project or to terminate this Lease.  Landlord shall
within one hundred twenty (120) days after the discovery of such material damage
or destruction notify Tenant in writing of Landlord’s intention to repair or to
rebuild or to terminate this Lease.  Tenant shall in no event be entitled to
compensation or damages on account of annoyance or inconvenience in making any
repairs, or on account of construction, or on account of Landlord’s election to
terminate this Lease.  Notwithstanding the foregoing, if Landlord shall elect to
rebuild or repair the Project after material damage or destruction, but in good
faith determines that the Premises cannot be substantially repaired within three
hundred sixty (360) days after the date of the discovery of the material damage
or destruction, without payment of overtime or other premiums, and the damage to
the Project will render the entire Premises unusable during said three hundred
sixty (360) day period, Landlord shall notify Tenant thereof in writing at the
time of Landlord’s election to rebuild or repair, and Tenant shall thereafter
have a period of fifteen (15) business days within which Tenant may elect to
terminate this Lease, upon thirty (30) days’ advance written notice to
Landlord.  Tenant’s termination right described in the preceding sentence shall
not apply if the damage was caused by the negligent or intentional acts of
Tenant or its employees, agents, contractors or invitees.  Failure of Tenant to
exercise said election within said fifteen (15)  business day period shall
constitute Tenant’s agreement to accept delivery of the Premises under this
Lease whenever tendered by Landlord, provided Landlord thereafter pursues
reconstruction or restoration diligently to completion, subject to delays caused
by Force Majeure Events.  If Landlord is unable to repair the damage to the
Premises or the Project during such three hundred sixty (360) day period due to
Force Majeure Events, the three hundred sixty (360) day period shall be extended
by the period of delay caused by the Force Majeure Events.  A “Force Majeure
Event” shall mean fire, earthquake, weather delays or other acts of God,
strikes, boycotts, war, riot, insurrection, embargoes, shortages of equipment,
labor or materials, delays in issuance of governmental permits or approvals, or
any other cause beyond the reasonable control of Landlord.  Subject to
Section 14.3 below, if Landlord or Tenant terminates this Lease in accordance
with this Section 14.1, Tenant shall continue to pay all Base Rent, Operating
Expenses and other amounts due hereunder which arise prior to the date of
termination.

 

14.2        DEFINITION OF MATERIAL DAMAGE.  Damage to the Project shall be
deemed material if, in Landlord’s reasonable judgment, the uninsured cost of
repairing the damage will exceed $500,000.  If insurance proceeds are available
to Landlord in an amount which is sufficient to pay the entire cost of repairing
all of the damage to the Project, the damage shall be deemed material if the
cost of repairing the damage exceeds $1,000,000.  Damage to the Project shall
also be deemed material if (a) the Project cannot be rebuilt or repaired to
substantially the same condition it was in prior to the damage due to laws or
regulations in effect at the time the repairs will be made, (b) the holder of
any mortgage or deed of trust encumbering the Project requires that insurance
proceeds available to repair the damage in excess of $500,000 be applied to the
repayment of the indebtedness secured by the mortgage or the deed of trust, or
(c) the damage occurs during the last twelve (12) months of the Lease term.

 

14.3        ABATEMENT OF RENT.  In the event that Tenant is prevented from
using, and does not use, the Premises or any portion thereof as a result of
damage to the Premises, then Tenant’s Base Rent and Tenant’s Share of Operating
Expenses shall be abated or reduced, as the case may be, for such time that
Tenant continues to be so prevented from using, and does

 

12

--------------------------------------------------------------------------------


 

not use, the Premises or a portion thereof, in the proportion that the leasable
area of the portion of the Premises that Tenant is prevented from using, and
does not use, bears to the total leasable area of the Premises.

 

14.4        TENANT’S ACTS.  [Intentionally Omitted].

 

14.5        TENANT’S PROPERTY.  Landlord shall not be liable to Tenant or its
employees, agents, contractors, invitees or customers for loss or damage to
merchandise, tenant improvements, fixtures, automobiles, furniture, equipment,
computers, files or other property (hereinafter collectively “Tenant’s
property”) located at the Project.  Tenant shall repair or replace all of
Tenant’s property at Tenant’s sole cost and expense.  Tenant acknowledges that
it is Tenant’s sole responsibility to obtain adequate insurance coverage to
compensate Tenant for damage to Tenant’s property.

 

14.6        WAIVER.  Landlord and Tenant hereby waive the provisions of any
present or future statutes which relate to the termination of leases when leased
property is damaged or destroyed and agree that such event shall be governed by
the terms of this Lease.

 

15.          CONDEMNATION. If any portion of the Premises or the Project are
taken under the power of eminent domain, or sold under the threat of the
exercise of said power (all of which are herein called “condemnation”), this
Lease shall terminate as to the part so taken as of the date the condemning
authority takes title or possession, whichever first occurs; provided that if so
much of the Premises or Project are taken by such condemnation as would
substantially and adversely affect the operation and profitability of Tenant’s
business conducted from the Premises, and said taking lasts for ninety (90) days
or more, Tenant shall have the option, to be exercised only in writing within
thirty (30) days after Landlord shall have given Tenant written notice of such
taking (or in the absence of such notice, within thirty (30) days after the
condemning authority shall have taken possession), to terminate this Lease as of
the date the condemning authority takes such possession.  If a taking lasts for
less than ninety (90) days, Tenant’s rent shall be abated during said period but
Tenant shall not have the right to terminate this Lease.  If Tenant does not
terminate this Lease in accordance with the foregoing, this Lease shall remain
in full force and effect as to the portion of the Premises remaining, except
that the Base Rent shall be reduced in the proportion that the usable floor area
of the Premises taken bears to the total usable floor area of the Premises. 
Common Areas taken shall be excluded from the Common Areas usable by Tenant and
no reduction of rent shall occur with respect thereto or by reason thereof. 
Landlord shall have the option in its sole discretion to terminate this Lease as
of the taking of possession by the condemning authority, by giving written
notice to Tenant of such election within thirty (30) days after receipt of
notice of a taking by condemnation of any part of the Premises or the Project. 
Any award for the taking of all or any part of the Premises or the Project under
the power of eminent domain or any payment made under threat of the exercise of
such power shall be the property of Landlord, whether such award shall be made
as compensation for diminution in value of the leasehold, for good will, for the
taking of the fee, as severance damages, or as damages for tenant improvements;
provided, however, that Tenant shall be entitled to any separate award for loss
of or damage to Tenant’s removable personal property, goodwill, and for moving
expenses.  In the event that this Lease is not terminated by reason of such
condemnation, and subject to the requirements of any lender that has made a loan
to Landlord encumbering the Project, Landlord shall to the extent of severance
damages received by Landlord in connection with such condemnation, repair any
damage to the Project caused by such condemnation except to the extent that
Tenant has been reimbursed therefor by the condemning authority.  This section,
not general principles of law or California Code of Civil Procedure
Sections 1230.010 et seq., shall govern the rights and obligations of Landlord
and Tenant with respect to the condemnation of all or any portion of the
Project.

 

16.          ASSIGNMENT AND SUBLETTING.

 

16.1        LANDLORD’S CONSENT REQUIRED.  Tenant shall not voluntarily or by
operation of law assign, transfer, hypothecate, mortgage, sublet, or otherwise
transfer or encumber all or any part of Tenant’s interest in this Lease or in
the Premises (hereinafter collectively a “Transfer”), without Landlord’s prior
written consent, which shall not be unreasonably withheld.  Landlord shall
respond to Tenant’s written request for consent hereunder within twenty (20)
days after Landlord’s receipt of the written request from Tenant which includes
all of the information required by this section (a “Tenant Request”).  If
Landlord fails to respond to a Tenant’s Request within twenty (20) days after
Landlord receives a Tenant Request, Tenant may give Landlord a second written
notice (a “Second Notice”) again requesting Landlord’s approval or disapproval
of the Transfer.  The Second Notice shall expressly state that Landlord’s
failure to respond to the Second Notice within five (5) business days will be
deemed Landlord’s election pursuant to this Section 16.1 of the Lease to approve
the Transfer.  If Landlord fails to respond to Tenant’s Second Notice within
such five (5) business day period, Landlord shall be deemed to have approved the
requested Transfer.  Any attempted Transfer without such consent shall be void
and shall constitute a default and breach of this Lease.  Tenant’s written
request for Landlord’s consent shall include, and Landlord’s twenty (20) day
response period referred to above shall not commence, unless and until Landlord
has received from Tenant, all of the following information: (a) financial
statements for the proposed assignee or subtenant which shall be prepared using
consistent and reasonable accounting standards and shall be certified by an
authorized representative of the assignee or subtenant as being true and correct
in all material respects for the lesser of (i) the past three (3) years or
(ii) the time period the assignee or subtenant has been in existence,
(b) federal tax returns for the proposed assignee or subtenant for the lesser of
(i) the past three (3) years or (ii) the time period the assignee or subtenant
has been in existence, (c) [omitted], (d) a detailed description of the business
the assignee or subtenant intends to operate at the Premises, (e) the proposed
effective date of the assignment or sublease, (f) a copy of the proposed
sublease or assignment agreement which includes all of the terms and conditions
of the proposed assignment or sublease, (g) a detailed description of any
ownership or commercial relationship between Tenant and the proposed assignee or
subtenant, (h) a detailed description of any Alterations the proposed assignee
or subtenant desires to

 

13

--------------------------------------------------------------------------------


 

make to the Premises, and (i) a Hazardous Materials Disclosure Certificate
substantially in the form of Exhibit D attached hereto (the “Transferee HazMat
Certificate”).  If the obligations of the proposed assignee or subtenant will be
guaranteed by any person or entity, Tenant’s written request shall not be
considered complete until the information described in (a), (b) and (c) of the
previous sentence has been provided with respect to each proposed guarantor. 
“Transfer” shall also include the transfer (a) if Tenant is a corporation, and
Tenant’s stock is not publicly traded over a recognized securities exchange, of
more than fifty percent (50%) of the voting stock of such corporation during the
term of this Lease (whether or not in one or more transfers) or the dissolution,
merger or liquidation of the corporation, or (b) if Tenant is a partnership,
limited liability company, limited liability partnership or other entity, of
more than fifty percent (50%) of the profit and loss participation in such
partnership or entity  during the term of this Lease (whether or not in one or
more transfers) or the dissolution, merger or liquidation of the partnership,
limited liability company, limited liability partnership or other entity.

 

16.2        STANDARD FOR APPROVAL.  Landlord shall not unreasonably withhold its
consent to a Transfer provided that Tenant has complied with each and every
applicable requirement, term and condition of this Section 16.  Tenant
acknowledges and agrees that each requirement, term and condition in this
Section 16 is a reasonable requirement, term or condition.  It shall be deemed
reasonable for Landlord to withhold its consent to a Transfer if any
requirement, term or condition of this Section 16 is not complied with or:
(a) the Transfer would cause Landlord to be in violation of its exclusive use
obligations under another lease or agreement to which Landlord is a party; 
(b) in Landlord’s reasonable judgment, a proposed assignee does not have
sufficient financial resources to pay the rents due under this Lease as and when
they are due and payable; (c) a proposed assignee’s or subtenant’s business will
impose a burden on the Project’s parking facilities, Common Areas or utilities
that is greater than the burden imposed by Tenant, in Landlord’s reasonable
judgment; provided, however, that the use of more parking spaces than Tenant is
using shall not be considered a greater burden on the Project’s parking
facilities provided that in no event shall the assignee or subtenant be entitled
to use a greater number of parking spaces than Tenant is permitted to use
pursuant to Section 1.13; (d) the terms of a proposed assignment or subletting
will allow the proposed assignee (other than an Affiliate (as defined below)) or
subtenant to exercise a right of renewal, right of expansion, right of first
offer, right of first refusal or similar right held by Tenant; (e) a proposed
assignee refuses to enter into a written assignment agreement, reasonably
satisfactory to Landlord, which provides that it will abide by and assume all of
the terms and conditions of this Lease for the term of any assignment or
sublease and containing such other terms and conditions as Landlord reasonably
deems necessary;  (f) the use of the Premises by the proposed assignee or
subtenant is not permitted by this Lease;  (g) any guarantor of this Lease
refuses to consent to the Transfer or to execute a written agreement reaffirming
the guaranty;  (h) Tenant is in default as defined in Section 17 at the time of
the request; (i) if requested by Landlord, the assignee or subtenant refuses to
sign a commercially reasonable non-disturbance and attornment agreement in favor
of Landlord’s lender; (j) Landlord has sued or been sued by the proposed
assignee or subtenant or has otherwise been involved in a legal dispute with the
proposed assignee or subtenant; (k)  the assignee or subtenant is involved in a
business which is not in keeping with the then-current standards of the
Project;  (l) the proposed assignee or subtenant is an existing tenant of the
Project or is a person or entity then negotiating with Landlord for the lease of
space in the Project and Landlord has space within the Project that Landlord
believes may meet the tenant’s requirements; (m) the assignment or sublease will
result in there being more than two (2) subtenants of the Premises; (n) the
assignee or subtenant is a governmental or quasi-governmental entity or an
agency, department or instrumentality of a governmental or quasi-governmental
agency; (o) the assignee or subtenant will use, store or handle Hazardous
Materials in or about the Premises of a type, nature, quantity not acceptable to
Landlord, in Landlord’s reasonable discretion given the applicable character of
the Premises and zoning; or (p) the assignee or subtenant is a person or entity
to whom Landlord has agreed not to lease space in the Project pursuant to a
lease with another tenant as of the date of this Lease.

 

16.3        ADDITIONAL TERMS AND CONDITIONS.  The following terms and conditions
shall be applicable to any Transfer:

 

(a)           Regardless of Landlord’s consent, no Transfer shall release Tenant
from Tenant’s obligations hereunder or alter the primary liability of Tenant to
pay the rent and other sums due Landlord hereunder and to perform all other
obligations to be performed by Tenant hereunder or release any guarantor from
its obligations under its guaranty.

 

(b)           Landlord may accept rent from any person other than Tenant pending
approval or disapproval of an assignment or subletting.

 

(c)           Neither a delay in the approval or disapproval of a Transfer, nor
the acceptance of rent, shall constitute a waiver or estoppel of Landlord’s
right to exercise its rights and remedies for the breach of any of the terms or
conditions of this Section 16, except as may be expressly provided herein.

 

(d)           The consent by Landlord to any Transfer shall not constitute a
consent to any subsequent Transfer by Tenant or to any subsequent or successive
Transfer by an assignee or subtenant.  However, Landlord may consent to
subsequent Transfers or any amendments or modifications thereto without
notifying Tenant or anyone else liable on the Lease and without obtaining their
consent, and such action shall not relieve such persons from liability under
this Lease.

 

(e)           In the event of any default under this Lease, Landlord may proceed
directly against Tenant, any guarantors or anyone else responsible for the
performance of this Lease, including any subtenant or assignee, without first
exhausting Landlord’s remedies against any other person or entity responsible
therefor to Landlord, or any security held by Landlord.

 

14

--------------------------------------------------------------------------------


 

(f)            Landlord’s written consent to any Transfer by Tenant shall not
constitute an acknowledgment that no default then exists under this Lease nor
shall such consent be deemed a waiver of any then-existing default.

 

(g)           The discovery of the fact that any financial statement relied upon
by Landlord in giving its consent to an assignment or subletting was materially
and intentionally false shall, at Landlord’s election, render Landlord’s consent
null and void.

 

(h)           Landlord shall not be liable under this Lease or under any
sublease to any subtenant.

 

(i)            No assignment or sublease may be modified or amended without
Landlord’s prior written consent, such shall not be unreasonably withheld or
delayed.

 

(j)            Any assignee of, or subtenant under, this Lease shall, by reason
of accepting such assignment or entering into such sublease (as to the
obligations corresponding to the sublease), be deemed, for the benefit of
Landlord, to have assumed and agreed to conform and comply with each and every
term, covenant, condition and obligation herein to be observed or performed by
Tenant during the term of said assignment or sublease, other than such
obligations as are contrary or inconsistent with provisions of an assignment or
sublease to which Landlord has specifically consented in writing.

 

(k)           At Landlord’s request, Tenant shall deliver to Landlord,
Landlord’s commercially reasonable form of consent to assignment or consent to
sublease agreement, as applicable, executed by Landlord, Tenant, the assignee or
the subtenant, as applicable.

 

16.4        ADDITIONAL TERMS AND CONDITIONS APPLICABLE TO SUBLETTING.  The
following terms and conditions shall apply to any subletting by Tenant of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

 

(a)           Tenant hereby absolutely and unconditionally assigns and transfers
to Landlord all of Tenant’s interest in all rentals and income arising from any
sublease entered into by Tenant, and Landlord may collect such rent and income
and apply same toward Tenant’s obligations under this Lease; provided, however,
that until a default shall occur in the performance of Tenant’s obligations
under this Lease, Tenant may receive, collect and enjoy the rents accruing under
such sublease.  Landlord shall not, by reason of this or any other assignment of
such rents to Landlord nor by reason of the collection of the rents from a
subtenant, be deemed to have assumed or recognized any sublease or to be liable
to the subtenant for any failure of Tenant to perform and comply with any of
Tenant’s obligations to such subtenant under such sublease, including, but not
limited to, Tenant’s obligation to return any security deposit.  Tenant hereby
irrevocably authorizes and directs any such subtenant, upon receipt of a written
notice from Landlord stating that a default exists in the performance of
Tenant’s obligations under this Lease, to pay to Landlord the rents due as they
become due under the sublease.  Tenant agrees that such subtenant shall have the
right to rely upon any such statement and request from Landlord, and that such
subtenant shall pay such rents to Landlord without any obligation or right to
inquire as to whether such default exists and notwithstanding any notice or
claim from Tenant to the contrary.

 

(b)           In the event Tenant shall default in the performance of its
obligations under this Lease, Landlord, at its option and without any obligation
to do so, may require any subtenant to attorn to Landlord, in which event
Landlord shall undertake the obligations of Tenant under such sublease from the
time of the exercise of said option to the termination of such sublease;
provided, however, Landlord shall not be liable for any prepaid rents or
security deposit paid by such subtenant to Tenant or for any other prior
defaults of Tenant under such sublease.

 

16.5        TRANSFER PREMIUM FROM ASSIGNMENT OR SUBLETTING.  Landlord shall be
entitled to receive from Tenant (as and when received by Tenant) as an item of
additional rent one-half of all amounts received by Tenant from the subtenant or
assignee (other than any transfer to an Affiliate) for such transfer in excess
of the amounts payable by Tenant to Landlord hereunder (the “Transfer
Premium”).  The Transfer Premium shall be reduced by the reasonable brokerage
commissions, tenant improvement costs and legal fees actually paid by Tenant in
order to assign the Lease or to sublet all or a portion of the Premises. 
“Transfer Premium” shall mean all Base Rent, additional rent or other
consideration of any type whatsoever in consideration of the Lease payable by
the assignee or subtenant in excess of the Base Rent and additional rent payable
by Tenant under this Lease.  If less than all of the Premises is subleased, for
purposes of calculating the Transfer Premium, the Base Rent and the additional
rent due under this Lease shall be allocated to the subleased premises on a
per-leasable-square-foot basis (e.g., if one-half of the Premises is subleased,
for purposes of determining the amount of the Transfer Premium, one-half of the
Base Rent and additional rent due under this Lease would be allocated to the
subleased premises, and this amount would be subtracted from the base rent,
additional rent and other monies payable to Tenant under the sublease). 
“Transfer Premium” shall also include, but not be limited to, key money and
bonus money paid by the assignee or subtenant to Tenant in consideration of such
Transfer.  Landlord and Tenant agree that the foregoing Transfer Premium is
reasonable.

 

16.6        LANDLORD’S OPTION TO RECAPTURE SPACE.  Notwithstanding anything to
the contrary contained in this Section 16, Landlord shall have the option, by
giving written notice to Tenant within twenty (20) days after receipt of any
request by Tenant to assign this Lease or to sublease substantially all of the
Premises for substantially all of the remaining term of the Lease, to terminate
this Lease as of the date thirty (30) days after Landlord’s election. Landlord
may, at its option, lease any recaptured portion of the Premises to the proposed
subtenant or assignee or to any other person or entity without liability to

 

15

--------------------------------------------------------------------------------


 

Tenant.  Tenant shall not be entitled to any portion of the profit, if any,
Landlord may realize on account of such termination and reletting.  Tenant
acknowledges that the purpose of this section is to enable Landlord to receive
profit in the form of higher rent or other consideration to be received from an
assignee or subtenant, to give Landlord the ability to meet additional space
requirements of other tenants of the Project and to permit Landlord to control
the leasing of space in the Project.  Tenant acknowledges and agrees that the
requirements of this section are commercially reasonable and are consistent with
the intentions of Landlord and Tenant.

 

16.7                        LANDLORD’S EXPENSES.  In the event Tenant shall
assign this Lease or sublet the Premises or request the consent of Landlord to
any Transfer, then Tenant shall pay (a) $500 to Landlord to compensate Landlord
for its internal administrative costs in processing the request plus
(b) Landlord’s reasonable out-of-pocket costs and expenses incurred in
connection therewith, including, but not limited to, attorneys’, architects’,
accountants’, engineers’ or other consultants’ fees not to exceed $2,000 with
respect to any one Transfer.

 

16.8                        ASSIGNMENT AND SUBLEASING – AFFILIATED ENTITY. 
Notwithstanding anything to the contrary contained in this Section 16, an
assignment of the Lease or sublease of all or any portion of the Premises to any
entity which controls or is controlled by Tenant or which acquires all or
substantially all of the assets of Tenant or which is the surviving entity
resulting from a merger or consolidation of Tenant (in each such case, an
“Affiliate”), shall not require Landlord’s consent under Section 16.1, provided
that at least twenty (20) days prior to such assignment or sublease (i) Tenant
provides Landlord with reasonable evidence that the successor to Tenant has a
tangible net worth computed in accordance with generally accepted accounting
principles consistently applied (and excluding goodwill and other intangible
assets) that is sufficient to meet the obligations of Tenant under the Lease,
and that is at least equal to the tangible net worth of Tenant (A) immediately
prior to such merger, consolidation or sale or (B) on the Commencement Date,
whichever is greater; (ii) Tenant notifies Landlord in writing of any such
assignment or sublease and provides Landlord with evidence that such assignment
or sublease is a Transfer permitted by this section; (iii) prior to the date an
assignment or sublease will take effect, the assignee or sublessee and Tenant
shall enter into Landlord’s standard consent to sublease agreement or consent to
assignment agreement (the “Transfer Agreements”), (iv) any guarantors of
Tenant’s obligations under the Lease execute an agreement satisfactory to
Landlord reaffirming that their obligations under the guaranty will continue
after the assignment of the Lease to an Affiliate and (v) subject to the
limitation set forth in Section 16.7 of the Lease, Tenant shall pay the
reasonable costs and expenses (including legal fees) incurred by Landlord in
confirming that the assignment or sublease meets the requirements of this
section and in preparing any Transfer Agreement.  Whether or not an assignment
or sublease to an Affiliate is made pursuant to the terms of this section,
Tenant shall not be relieved of its obligations under this Lease.  Sections 16.5
and 16.6 of the Lease shall not apply to assignments or subleases to Affiliates.

 

17.                               DEFAULT; REMEDIES.

 

17.1                        DEFAULT BY TENANT.  Landlord and Tenant hereby agree
that the occurrence of any one or more of the following events is a default by
Tenant under this Lease and that said default shall give Landlord the rights
described in Section 17.2.  Landlord or Landlord’s authorized agent shall have
the right to execute and to deliver any notice of default, notice to pay rent or
quit or any other notice Landlord gives Tenant.

 

(a)                                 Tenant’s failure to make any payment of Base
Rent, Tenant’s Percentage Share of Operating Expenses or any other payment
required to be made by Tenant hereunder, as and when due, where such failure
shall continue for a period of five (5) days after written notice thereof from
Landlord to Tenant.  In the event that Landlord serves Tenant with a notice to
pay rent or quit pursuant to applicable unlawful detainer statutes, such notice
shall also constitute the notice required by this Section 17.1(a).

 

(b)                                 The abandonment of the Premises by Tenant
for more than three (3) business days coupled with the nonpayment of rent,.

 

(c)                                  The failure of Tenant to comply with any of
its obligations under Sections  25, 26 and 28 where Tenant fails to comply with
its obligations or fails to cure any earlier breach of such obligation within
ten (10) days following written notice from Landlord to Tenant.   In the event
Landlord serves Tenant with a notice to quit or any other notice pursuant to
applicable unlawful detainer statutes, said notice shall also constitute the
notice required by this Section 17.1(c).

 

(d)                                 The failure by Tenant to observe or perform
any of the covenants, conditions or provisions of this Lease to be observed or
performed by Tenant (other than those referenced in Sections 17.1(a), (b) and
(c), above), where such failure shall continue for a period of thirty (30) days
after written notice thereof from Landlord to Tenant; provided, however, that if
the nature of Tenant’s nonperformance is such that more than thirty (30) days
are reasonably required for its cure, then Tenant shall not be deemed to be in
default if Tenant commences such cure within said thirty (30) day period and
thereafter diligently pursues such cure to completion.  In the event that
Landlord serves Tenant with a notice to quit or any other notice pursuant to
applicable unlawful detainer statutes, said notice shall also constitute the
notice required by this Section 17.1(d).

 

(e)                                 (i) The making by Tenant or any guarantor of
Tenant’s obligations hereunder of any general arrangement or general assignment
for the benefit of creditors; (ii) Tenant or any guarantor becoming a “debtor”
as defined in 11 U.S.C. 101 or any successor statute thereto (unless, in the
case of a petition filed against Tenant or guarantor, the same is dismissed
within sixty (60) days);  (iii) the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s

 

16

--------------------------------------------------------------------------------


 

assets located at the Premises or of Tenant’s interest in this Lease, where
possession is not restored to Tenant within thirty (30) days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Tenant’s
assets located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days.  In the event that any
provision of this Section 17.1(e) is unenforceable under applicable law, such
provision shall be of no force or effect.

 

(f)                                    The discovery by Landlord that any
financial statement, representation or warranty given to Landlord by Tenant, or
by any guarantor of Tenant’s obligations hereunder, was materially and
intentionally false at the time given.  Tenant acknowledges that Landlord has
entered into this Lease in material reliance on such information.

 

(g)                                 If Tenant is a corporation, partnership,
limited liability company or similar entity, the dissolution or liquidation of
Tenant.

 

17.2                        REMEDIES.

 

(a)                                 In the event of any default or breach of
this Lease by Tenant, Landlord may, at any time thereafter, with or without
notice or demand, and without limiting Landlord in the exercise of any right or
remedy which Landlord may have by reason of such default:

 

(i)                                     terminate Tenant’s right to possession
of the Premises by any lawful means, in which case this Lease and the term
hereof shall terminate and Tenant shall immediately surrender possession of the
Premises to Landlord.  If Landlord terminates this Lease, Landlord may recover
from Tenant (A) the worth at the time of award of the unpaid rent which had been
earned at the time of termination; (B) the worth at the time of award of the
amount by which the unpaid rent which would have been earned after termination
until the time of award exceeds the amount of such rental loss that Tenant
proves could have been reasonably avoided; (C) the worth at the time of award of
the amount by which the unpaid rent for the balance of the term after the time
of award exceeds the amount of such rental loss that Tenant proves could have
been reasonably avoided; and (D) any other amount necessary to compensate
Landlord for all detriment proximately caused by Tenant’s failure to perform its
obligations under the Lease or which in the ordinary course of things would be
likely to result therefrom, including, but not limited to, the cost of
recovering possession of the Premises, expenses of releasing, including
necessary renovation and alteration of the Premises, reasonable attorneys’ fees,
any real estate commissions actually paid by Landlord and the unamortized value
of any free rent, reduced rent, tenant improvement allowance or other economic
concessions provided by Landlord.  The “worth at time of award” of the amounts
referred to in Section 17.2(a)(i)(A) and (B) shall be computed by allowing
interest at the lesser of ten percent (10%) per annum or the maximum interest
rate permitted by applicable law.  The worth at the time of award of the amount
referred to in Section 17.2(a)(i)(C) shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%).  For purposes of this Section 17.2(a)(i),
“rent” shall be deemed to be all monetary obligations required to be paid by
Tenant pursuant to the terms of this Lease.

 

(ii)                                  maintain Tenant’s right of possession, in
which event Landlord shall have the remedy described in California Civil Code
Section 1951.4 which permits Landlord to continue this Lease in effect after
Tenant’s breach and abandonment and recover rent as it becomes due.  In the
event Landlord elects to continue this Lease in effect, Tenant shall have the
right to sublet the Premises or assign Tenant’s interest in the Lease subject to
the reasonable requirements contained in Section 16 of this Lease and provided
further that Landlord shall not require compliance with any standard or
condition contained in Section 16 that has become unreasonable at the time
Tenant seeks to sublet or assign the Premises pursuant to this
Section 17.2(a)(ii).

 

(iii)                               collect sublease rents (or appoint a
receiver to collect such rent) and otherwise perform Tenant’s obligations at the
Premises, it being agreed, however, that the appointment of a receiver for
Tenant shall not constitute an election by Landlord to terminate this Lease.

 

(iv)                               pursue any other remedy now or hereafter
available to Landlord under the laws or judicial decisions of the state in which
the Premises are located.

 

(b)                                 No remedy or election hereunder shall be
deemed exclusive, but shall, wherever possible, be cumulative with all other
remedies at law or in equity.  The expiration or termination of this Lease
and/or the termination of Tenant’s right to possession of the Premises shall not
relieve Tenant of liability under any indemnity provisions of this Lease as to
matters occurring or accruing during the term of the Lease or by reason of
Tenant’s occupancy of the Premises.

 

(c)                                  If Tenant abandons the Premises, Landlord
may re-enter the Premises, and such re-entry shall not be deemed to constitute
Landlord’s election to accept a surrender of the Premises or to otherwise
relieve Tenant from liability for its breach of this Lease.  No surrender of the
Premises shall be effective against Landlord unless Landlord has entered into a
written agreement with Tenant in which Landlord expressly agrees to (i) accept a
surrender of the Premises and (ii) relieve Tenant of liability under the Lease. 
The delivery by Tenant to Landlord of possession of the Premises shall not
constitute the termination of the Lease or the surrender of the Premises.

 

17.3                        DEFAULT BY LANDLORD.  Landlord shall not be in
default under this Lease unless Landlord fails to perform obligations required
of Landlord within thirty (30) days after written notice by Tenant to Landlord
and to the holder of any

 

17

--------------------------------------------------------------------------------


 

mortgage or deed of trust encumbering the Project whose name and address shall
have theretofore been furnished to Tenant in writing, specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for its cure, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently pursues the same to completion.  In no event shall Tenant have the
right to terminate this Lease as a result of Landlord’s default, and Tenant’s
remedies shall be limited to damages and/or an injunction.  Tenant hereby waives
its right to recover consequential damages (including, but not limited to, lost
profits) or punitive damages arising out of a Landlord default.  This Lease and
the obligations of Tenant hereunder shall not be affected or impaired because
Landlord is unable to fulfill any of its obligations hereunder or is delayed in
doing so, if such inability or delay is caused by reason of a Force Majeure
Event, and the time for Landlord’s performance shall be extended for the period
of any such delay.  Any claim, demand, right or defense by Tenant that arises
out of this Lease or the negotiations which preceded this Lease shall be barred
unless Tenant commences an action thereon, or interposes a defense by reason
thereof, within six (6) months after the date of the inaction, omission, event
or action that gave rise to such claim, demand, right or defense.

 

17.4                        LATE CHARGES.  Tenant hereby acknowledges that late
payment by Tenant to Landlord of Base Rent, Tenant’s Percentage Share of
Operating Expenses or other sums due hereunder will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain.  Such costs include, but are not limited to,
processing and accounting charges and late charges which may be imposed on
Landlord by the terms of any mortgage or trust deed encumbering the Project. 
Accordingly, if any installment of Base Rent, Tenant’s Percentage Share of
Operating Expenses or any other sum due from Tenant shall not be received by
Landlord when such amount shall be due, then, without any requirement for notice
or demand to Tenant, Tenant shall immediately pay to Landlord a late charge
equal to five percent (5%) of such overdue amount.  The parties hereby agree
that such late charge represents a fair and reasonable estimate of the costs
Landlord will incur by reason of late payment by Tenant.  Acceptance of such
late charge by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies granted hereunder, including the
assessment of interest under Section 17.5.  If Tenant is delinquent in the
payment of rent or any other charge and is subject to a late charge, Landlord
agrees to waive the late charge if (i) Tenant has not been delinquent in its
payment of rent owed under the Lease during the twelve (12) month period
preceding the rent delinquency in question and (ii) the rent due is paid within
five (5) days of Landlord’s written notice to Tenant of the delinquent amount
owed.

 

17.5                        INTEREST ON PAST-DUE OBLIGATIONS.  Except as
expressly herein provided, any amount due to Landlord that is not paid when due
shall bear interest at the lesser of ten percent (10%) per annum or the maximum
rate permitted by applicable law.  Payment of such interest shall not excuse or
cure any default by Tenant under this Lease; provided, however, that interest
shall not be payable on late charges incurred by Tenant nor on any amounts upon
which late charges are paid by Tenant.

 

17.6                        FAILURE OF LANDLORD TO MAKE REPAIR.

 

(a)                                 Notwithstanding anything to the contrary
contained in the Lease, if Tenant provides written notice to Landlord that an
event or circumstance has occurred which requires Landlord to complete a repair
at the Premises, and Landlord fails to begin taking the actions necessary to
complete such repair within thirty (30) days after the receipt of such notice
and to thereafter diligently proceed to complete such repair, then, Tenant shall
have the right to give to Landlord a second written notice (the “Second
Notice”).  The Second Notice shall (a) describe the repair Landlord is obligated
to complete and (b) state that Landlord’s failure to begin taking the actions
necessary to complete such repair within ten (10) days after Landlord’s receipt
of the Second Notice shall entitle Tenant to make the repair pursuant to this
section of the Lease.  If Landlord does not begin taking the actions necessary
to complete such repair within ten (10) days after the receipt of the Second
Notice, subject to the terms and conditions set forth below, Tenant may proceed
to make the repair, and if such repair was required under the terms of the Lease
to be made by Landlord, then Tenant shall be entitled to reimbursement by
Landlord of Tenant’s reasonable costs and expenses in making such repair.  If
Landlord was obligated to perform such repair, Landlord shall reimburse Tenant
for the reasonable cost of the repair within thirty (30) days after receiving
reasonable evidence of the repair made, its cost and mechanics lien releases
from all contractors making the repair.  If Tenant makes a repair, and such
repair will affect the Building’s life/safety system, HVAC system, elevator
system, electrical system, plumbing system, or the structural integrity of the
Building, Tenant shall utilize the services of the contractors used by Landlord
to provide such services or, if Tenant is unable to determine which contractors
Landlord uses to provide such services after diligent inquiry, a qualified,
experienced and solvent contractor that regularly performs similar work in
similar buildings in the area in which the Building is located.  Nothing
contained herein shall be deemed to give Tenant the right to take any action or
to make any repair in any Common Area or the right to modify the structure,
layout or design of the Building.  In addition, Tenant shall not have the right
to make any repair pursuant to this section, unless such repair is necessary to
remedy a problem which substantially and adversely effects Tenant’s use of the
Premises.  All repairs made by Tenant shall be made in accordance with all
applicable laws, and Landlord shall not be responsible for any defective work
performed by Tenant or contractors hired by Tenant.  Tenant shall pay all costs
incurred with respect to any actions or repairs made by Tenant and shall pay all
claims for labor and materials furnished to Tenant as and when due.

 

(b)                                 In the event Landlord disputes whether
Tenant is entitled to reimbursement under Section 17.6(a), Landlord and/or
Tenant shall have the right to commence a judicial reference proceeding as
provided below.  If it is determined pursuant to such proceeding that Tenant is
entitled to reimbursement under Section 17.6(a), then Landlord shall within ten
(10) days following such determination, reimburse Tenant for the reasonable cost
of such repair as determined pursuant to such

 

18

--------------------------------------------------------------------------------


 

action, plus interest thereon at ten percent (10%) per annum from the date of
Tenant’s expenditure until Landlord’s reimbursement (the “Judgment Amount”).  If
Landlord fails to pay the Judgment Amount to Tenant within such ten (10) day
period, Tenant may offset the Judgment Amount against the next Base Rent and
Operating Expenses due under the Lease.  The reference shall take place before a
referee pursuant to the provisions of California Code of Civil Procedure
Section 638 et seq., except as modified by this Section 17.6(b), and the
determination to be made shall be binding upon the parties as if tried before a
court.  The parties agree specifically to the following:

 

(i)                                     Within five (5) business days after
service of a demand by a party hereto, the parties shall agree upon a single
referee who shall determine if Tenant is entitled to reimbursement under
Section 17.6(a) for a repair, and who shall ultimately report a finding thereon
in a statement of decision.  The referee shall be a retired judge who shall have
served on the Superior Court of the State of California with substantial
experience in commercial lease disputes and without any relationship to any of
the parties, unless the parties agree otherwise.   If the parties are unable to
agree upon a referee either party may seek to have one appointed, pursuant to
California Code of Civil Procedure Section 640, by the Santa Clara County
Superior Court.

 

(ii)                                  The compensation of the referee shall be
such charge as is customarily charged by the referee for like services.  The
cost of such proceedings shall initially be borne equally by the parties. 
However, the prevailing party in such proceedings shall be entitled, in addition
to all other costs and reasonable attorneys’ fees, to recover its contribution
for the cost of the reference as an item of damages and/or recoverable costs.

 

(iii)                               The referee shall have the power to hear and
dispose of motions, including motions relating to discovery, provisional
remedies, demurrers, motions to dismiss, motions for judgment on the pleadings
and summary judgment and/or adjudication motions, in the same manner as a trial
court judge.  The referee shall also have the power to adjudicate summarily
issues of fact or law including the availability of remedies whether or not the
issue adjudicated could dispose of an entire cause of action or defense.

 

(iv)                               The referee shall apply all California
Rules of Procedure and Evidence and shall apply the substantive law of
California in deciding the issues to be heard.  Notice of any motions before the
referee shall be given, and all matters shall be set at the convenience of the
referee.  The parties shall be entitled to conduct discovery in the same manner
as if the matter was tried in court.

 

(v)                                  A stenographic record of the reference
hearing shall be made which shall remain confidential except as may be necessary
for post-hearing motions and any appeals.

 

(vi)                               The referee’s statement of decision shall
contain an explanation of the factual and legal basis for the decision pursuant
to California Code of Civil Procedure Section 632.  The decision of the referee
shall stand as the decision of the court, and upon filing of the statement of
decision with the clerk of the court, judgment may be entered thereon in the
same manner as if the dispute had been tried by the court.  The referee may
rule on all post-hearing motions in the same manner as a trial judge, and the
decision of the referee shall be subject to appeal in the same manner as if the
dispute had been tried by the court.

 

(vii)                            The parties agree that they shall in good faith
endeavor to cause any such dispute to be decided within four (4) months.  The
date and place of hearing for any proceeding shall be determined by agreement of
the parties and the referee, or if the parties cannot agree, then by the
referee.

 

(viii)                         This Section 17.6(b) shall only apply to the
resolution of a dispute concerning Tenant’s right to reimbursement under
Section 17.6(a), and shall not apply to any other dispute between Landlord and
Tenant.

 

18.                               LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY
TENANT.  All covenants and agreements to be kept or performed by Tenant under
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any reduction of rent.  If Tenant shall fail to perform any of its
obligations under this Lease, Landlord may, but shall not be obligated to, after
ten (10) business days’ prior written notice to Tenant, make any such payment or
perform any such act on Tenant’s behalf without waiving its rights based upon
any default of Tenant and without releasing Tenant from any obligations
hereunder.  Tenant shall pay to Landlord, within thirty (30) days after delivery
by Landlord to Tenant of statements therefore, an amount equal to the
expenditures reasonably made by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of this section.

 

19.                               INDEMNITY.  Tenant hereby agrees to indemnify,
defend and hold harmless Landlord and its employees, partners, agents, property
managers, contractors, lenders and ground lessors (said persons and entities are
hereinafter collectively referred to as the “Indemnified Parties” or “Landlord
Parties”) from and against any and all liability, loss, cost, damage, claims,
loss of rents, liens, judgments, penalties, fines, settlement costs,
investigation costs, cost of consultants and experts, attorney’s fees, court
costs and other legal expenses, effects of environmental contamination, cost of
environmental testing, removal, remediation and/or abatement of Hazardous
Materials (as said term is defined below), insurance policy deductibles and
other expenses (hereinafter collectively referred to as “Damages”) arising out
of or related to an Indemnified Matter (as defined below).  For purposes of this
section, an “Indemnified Matter” shall mean any matter for which one or more of
the Indemnified Parties incurs liability or Damages if the liability or Damages
arise out of or involve, directly or indirectly, (a) Tenant’s

 

19

--------------------------------------------------------------------------------


 

or its employees’, agents’, contractors’, invitees’, subtenants’ or other
persons working in or visiting the Premises (all of said persons or entities are
hereinafter collectively referred to as “Tenant Parties”) use or occupancy of
the Premises or the Project, (b) any act, omission or neglect of a Tenant Party,
(c) Tenant’s failure to perform any of its obligations under the Lease, (d) the
existence, use or disposal of any Hazardous Materials (as defined below) brought
on to the Project by a Tenant Party or (e) any other matters for which Tenant
has agreed to indemnify Landlord pursuant to any other provision of this Lease. 
Tenant’s obligations hereunder shall include, but shall not be limited to
(f) compensating the Indemnified Parties for Damages arising out of Indemnified
Matters within ten (10) days after written demand from an Indemnified Party and
(g) providing a defense, with counsel reasonably satisfactory to the Indemnified
Party, at Tenant’s sole expense, within ten (10) days after written demand from
the Indemnified Party, of any claims, action or proceeding arising out of or
relating to an Indemnified Matter whether or not litigated or reduced to
judgment and whether or not well founded.  If Tenant is obligated to compensate
an Indemnified Party for Damages arising out of an Indemnified Matter, Landlord
shall have the immediate and unconditional right, but not the obligation,
without notice or demand to Tenant, to pay the Damages, and Tenant shall, upon
ten (10) days’ advance written notice from Landlord, reimburse Landlord for the
costs incurred by Landlord.  By way of example, and not limitation, Landlord
shall have the immediate and unconditional right to cause any Damages to the
Common Areas, another tenant’s premises or to any other part of the Project to
be repaired and to compensate other tenants of the Project or other persons or
entities for Damages arising out of an Indemnified Matter.  The Indemnified
Parties need not first pay any Damages to be indemnified hereunder.  This
indemnity is intended to apply to the fullest extent permitted by applicable
law.  Tenant’s obligations under this section shall survive the expiration or
termination of this Lease unless specifically waived in writing by Landlord
after said expiration or termination.  Notwithstanding anything to the contrary
contained in this section, Tenant shall not be obligated to indemnify an
Indemnified Party from liability to the extent such liability arises out of the
Indemnified Party’s negligence. Notwithstanding the forgoing, Landlord shall
indemnify, defend and hold Tenant harmless from any loss, cost, liability,
damage or expense (collectively “Claims”) Tenant may incur to any person or
entity resulting from the gross negligence or willful misconduct of Landlord or
its agents or employees in connection with Landlord’s activities at the
Project.  Nothing contained in this Section 19 shall relieve any insurance
carrier of its obligations under policies required to be carried by Landlord or
Tenant pursuant to the provisions of the Lease to the extent that such policies
cover the results of such acts or conduct.  Notwithstanding the foregoing, in no
event shall the foregoing indemnity by Landlord obligate Landlord to compensate
Tenant for consequential damages, lost profits or punitive damages.

 

20.                               EXEMPTION OF LANDLORD FROM LIABILITY. Tenant
hereby agrees that Landlord Parties shall not be liable for injury to Tenant’s
business or any loss of income therefrom or for loss of or damage to the
merchandise, tenant improvements, fixtures, furniture, equipment, computers,
files, automobiles, or other property of Tenant, Tenant’s employees, agents,
contractors or invitees, or any other person in or about the Project, nor shall
Landlord Parties be liable for injury to the person of Tenant, Tenant’s
employees, agents, contractors or invitees, whether such damage or injury is
caused by or results from any cause whatsoever including, but not limited to,
theft, criminal activity at the Project, negligent security measures, bombings
or bomb scares, acts of terrorism, Hazardous Materials, fire, steam,
electricity, gas, water or rain, flooding, breakage of pipes, sprinklers,
plumbing, air conditioning or lighting fixtures, or from any other cause,
whether said damage or injury results from conditions arising upon the Premises
or upon other portions of the Project, or from other sources or places, or from
new construction or the repair, alteration or improvement of any part of the
Project, and regardless of whether the cause of the damage or injury arises out
of the active negligence, passive negligence or intentional acts of Landlord
Parties.  Landlord Parties shall not be liable for any damages arising from any
act or neglect of any employees, agents, contractors or invitees of any other
tenant, occupant or user of the Project, nor from the failure of Landlord
Parties to enforce the provisions of the lease of any other tenant of the
Project.  Tenant, as a material part of the consideration to Landlord hereunder,
hereby assumes all risk of damage to Tenant’s property or business or injury to
persons, in, upon or about the Project arising from any cause, including the
active or passive negligence of Landlord Parties, and Tenant hereby waives all
claims in respect thereof against Landlord Parties.  Except to the extent
covered by Tenant’s insurance and waiver of subrogation provided in the Lease,
the limitations on Landlord’s liability contained in this Section 20 shall not
apply to injury or damage which results from the gross negligence or willful
misconduct of Landlord, its agents, employees, contractors, subcontractors or
assigns; provided, however, in no event shall Landlord be liable to Tenant for
consequential damages (including, but not limited to, lost profits).

 

21.                               LANDLORD’S LIABILITY.  Tenant acknowledges
that Landlord shall have the right to transfer all or any portion of its
interest in the Project and to assign this Lease to the transferee.  Tenant
agrees that in the event of such a transfer, Landlord shall automatically be
released from all liability under this Lease to the extent the same is assumed
in writing by the transferee or arises after the date of such transfer; and
Tenant hereby agrees to look solely to Landlord’s transferee for the performance
of Landlord’s obligations hereunder after the date of the transfer.  Upon such a
transfer, Landlord shall, at its option, return Tenant’s security deposit to
Tenant or transfer Tenant’s security deposit to Landlord’s transferee and, in
either event, Landlord shall have no further liability to Tenant for the return
of its security deposit.  Subject to the rights of any lender holding a mortgage
or deed of trust encumbering all or part of the Project, Tenant agrees to look
solely to Landlord’s equity interest in the Project and the rents and proceeds
thereof for the collection of any claim requiring the payment of money by
Landlord arising out of (a) Landlord’s failure to perform its obligations under
this Lease or (b) the negligence or willful misconduct of Landlord, its
partners, employees and agents.  No other property or assets of Landlord shall
be subject to levy, execution or other enforcement procedure for the
satisfaction of any judgment or writ obtained by Tenant against Landlord.  No
partner, employee or agent of Landlord shall be personally liable for the
performance of Landlord’s obligations hereunder or be named as a party in any
lawsuit arising out of or related to, directly or indirectly, this Lease and the
obligations of Landlord hereunder.  The obligations under this Lease do not
constitute personal obligations of the individual partners of Landlord, if any,
and Tenant shall not seek recourse against the individual partners of Landlord
or their assets.

 

20

--------------------------------------------------------------------------------


 

22.                               SIGNS.  Tenant shall not make any changes to
the exterior of the Premises, install any exterior lights, decorations,
balloons, flags, pennants, banners or painting, or erect or install any signs,
windows or door lettering, placards, decorations or advertising media of any
type which can be viewed from the exterior of the Premises, without Landlord’s
prior written consent, which may be given or withheld in Landlord’s reasonable
discretion.  Upon vacation of the Premises, Tenant shall remove all signs and
repair, paint and/or replace the building facia surface to which its signs are
attached.  Tenant shall obtain all applicable governmental permits and approvals
for signs and exterior treatments.  All signs, decorations, advertising media,
blinds, draperies and other window treatment or bars or other security
installations visible from outside the Premises shall be subject to Landlord’s
approval and conform in all respects to Landlord’s requirements.

 

23.                               PARKING.  During the term and subject to the
rules and regulations attached hereto as Exhibit “C,” as modified by Landlord
from time to time (the “Rules”), Tenant shall be entitled to use the number of
parking spaces set forth in Section 1.13 in the Common Area parking lot of the
Project.  Tenant’s parking rights are in common with the parking rights of any
other tenants of the Project, and all of Tenant’s parking spaces are unreserved
parking spaces.  Landlord reserves the right at any time to designate areas in
the Common Areas where Tenant may or may not park.  If Tenant commits or allows
in the parking lot any of the activities prohibited by the Lease or the Rules,
then Landlord shall have the right, without notice, in addition to such other
rights and remedies that it may have, to remove or tow away the vehicle
involved.  Tenant’s parking rights are the personal rights of Tenant, and Tenant
shall not transfer, assign or otherwise convey its parking rights separate and
apart from the assignment of this Lease or in connection with a sublease of all
or part of the Premises.  All parking spaces may only be used for parking
vehicles no larger than full-size passenger automobiles or pick-up trucks. 
Landlord, in addition to its other remedies, shall have the right to remove or
tow away any other vehicles.  Landlord shall not be responsible for enforcing
Tenant’s parking rights against any third parties.  Tenant shall not permit or
allow any vehicles that belong to or are controlled by Tenant or Tenant’s
employees, suppliers, shippers, customers or invitees to be loaded, unloaded or
parked in areas other than those designated by Landlord for such activities.

 

24.                               BROKER’S FEE. Tenant and Landlord each
represent and warrant to the other that neither has had any dealings or entered
into any agreements with any person, entity, broker or finder other than the
persons, if any, listed in Section 1.14, in connection with the negotiation of
this Lease, and no other broker, person, or entity is entitled to any commission
or finder’s fee in connection with the negotiation of this Lease, and Tenant and
Landlord each agree to indemnify, defend and hold the other harmless from and
against any claims, damages, costs, expenses, attorneys’ fees or liability for
compensation or charges which may be claimed by any such unnamed broker, finder
or other similar party by reason of any dealings, actions or agreements of the
indemnifying party.  The commission payable to Landlord’s broker with respect to
this Lease shall be pursuant to the terms of the separate commission agreement
in effect between Landlord and Landlord’s broker. Landlord’s broker shall pay a
portion of its commission to Tenant’s broker, if so provided in any agreement
between Landlord’s broker and Tenant’s broker.  Nothing in this Lease shall
impose any obligation on Landlord to pay a commission or fee to any party other
than Landlord’s broker.

 

25.                               ESTOPPEL CERTIFICATE.

 

25.1                        DELIVERY OF CERTIFICATE.  Tenant shall from time to
time upon not less than ten (10) business days’ prior written notice from
Landlord, execute, acknowledge and deliver to Landlord a statement in writing
certifying such information as Landlord may reasonably request including, but
not limited to, the following: (a) that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect),
(b) the date to which the Base Rent and other charges are paid in advance and
the amounts so payable, (c) that there are not, to Tenant’s knowledge, any
uncured defaults or unfulfilled obligations on the part of Landlord, or
specifying such defaults or unfulfilled obligations, if any are claimed,
(d) that all tenant improvements to be constructed by Landlord, if any, have
been completed in accordance with Landlord’s obligations, and (e) that Tenant
has taken possession of the Premises.  Any such statement may be conclusively
relied upon by any prospective purchaser or encumbrancer of the Project.

 

25.2                        FAILURE TO DELIVER CERTIFICATE.  At Landlord’s
option, the failure of Tenant to deliver such statement within such time shall
constitute a default of Tenant hereunder, or it shall be conclusive upon Tenant
that (a) this Lease is in full force and effect, without modification except as
may be represented by Landlord, (b) there are no uncured defaults in Landlord’s
performance, (c) not more than one month’s Base Rent has been paid in advance,
(d) all tenant improvements to be constructed by Landlord, if any, have been
completed in accordance with Landlord’s obligations, and (e) Tenant has taken
possession of the Premises.

 

26.                               FINANCIAL INFORMATION.  From time to time, at
Landlord’s request, Tenant shall cause the following financial information to be
delivered to Landlord, at Tenant’s sole cost and expense, upon not less than ten
(10) days’ advance written notice from Landlord: (a) a current financial
statement for Tenant and Tenant’s financial statements for the previous two
accounting years, (b) a current financial statement for any guarantor(s) of this
Lease and the guarantor’(s) financial statements for the previous two accounting
years and (c) such other financial information pertaining to Tenant or any
guarantor as Landlord or any lender or purchaser of Landlord may reasonably
request.  All financial statements shall be prepared in accordance with
generally accepted accounting principles consistently applied and, if such is
the normal practice of Tenant, shall be audited by an independent certified
public accountant.  Tenant hereby authorizes Landlord, from time to time,
without notice to Tenant, to obtain a credit report or credit history on Tenant
from any credit reporting company.  Notwithstanding the foregoing, Tenant shall
not be required to provide financial statements so long as (1) the tenant
hereunder is NeoPhotonics Corporation, a Delaware corporation (NYSE: NPTN), and
(2) NeoPhotonics Corporation’s financial information is publicly available
through Edgar.

 

21

--------------------------------------------------------------------------------


 

Tenant represents and warrants to Landlord that as of the date hereof, the
conditions set forth in the previous sentence are satisfied.

 

27.                               ENVIRONMENTAL MATTERS/HAZARDOUS MATERIALS.

 

27.1                        HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE.  Prior
to executing this Lease, Tenant has delivered to Landlord Tenant’s executed
initial Hazardous Materials Disclosure Certificate (the “Initial HazMat
Certificate”), a copy of which is attached hereto as Exhibit D.  Tenant
covenants, represents and warrants to Landlord that the information in the
Initial HazMat Certificate is true and correct and accurately describes the
use(s) of Hazardous Materials which will be made and/or used on the Premises by
Tenant.  Tenant shall, commencing with the date which is one year from the
Commencement Date and continuing every year thereafter, deliver to Landlord an
executed Hazardous Materials Disclosure Certificate (the “HazMat Certificate”)
describing Tenant’s then-present use of Hazardous Materials on the Premises, and
any other reasonably necessary documents and information as requested by
Landlord.  The HazMat Certificates required hereunder shall be in substantially
the form attached hereto as Exhibit D.

 

27.2                        DEFINITION OF HAZARDOUS MATERIALS.  As used in this
Lease, the term “Hazardous Materials” shall mean and include (a) any hazardous
or toxic wastes, materials or substances, and other pollutants or contaminants,
which are or become regulated by any Environmental Laws (defined below);
(b) petroleum, petroleum by-products, gasoline, diesel fuel, crude oil or any
fraction thereof; (c) asbestos and asbestos-containing material, in any form,
whether friable or non-friable; (d) polychlorinated biphenyls; (e) radioactive
materials; (f) lead and lead-containing materials; (g) any other material, waste
or substance displaying toxic, reactive, ignitable or corrosive characteristics,
as all such terms are used in their broadest sense, and are defined or become
defined by any Environmental Law; or (h) any materials which cause or threatens
to cause a nuisance upon or waste to any portion of the Project or any
surrounding property; or poses or threatens to pose a hazard to the health and
safety of persons on the Premises, any other portion of the Project or any
surrounding property.  For purposes of this Lease, the term “Hazardous
Materials” shall not include nominal amounts of ordinary household cleaners,
office supplies and janitorial supplies which are not actionable under any
Environmental Laws.

 

27.3                        PROHIBITION; ENVIRONMENTAL LAWS.  Tenant shall not
be entitled to use or store any Hazardous Materials on, in, or about any portion
of the Premises and the Project without, in each instance, obtaining Landlord’s
prior written consent thereto.  If Landlord, in its reasonable discretion,
consents to any such usage or storage, then Tenant shall be permitted to use
and/or store only those Hazardous Materials that are necessary for Tenant’s
business and to the extent disclosed in the HazMat Certificate and as expressly
approved by Landlord in writing.  Any such usage and storage may only be to the
extent of the quantities of Hazardous Materials as specified in the
then-applicable HazMat Certificate as expressly approved by Landlord.  In all
events such usage and storage must at all times be in full compliance with any
and all local, state and federal environmental, health and/or safety-related
laws, statutes, orders, standards, courts’ decisions, ordinances, rules and
regulations (as interpreted by judicial and administrative decisions), decrees,
directives, guidelines, permits or permit conditions, currently existing and as
amended, enacted, issued or adopted in the future which are or become applicable
to Tenant or all or any portion of the Premises (collectively, the
“Environmental Laws”) and in compliance with the recommendations of Landlord’s
consultants.  Tenant agrees that any changes to the type and/or quantities of
Hazardous Materials specified in the most recent HazMat Certificate may be
implemented only with the prior written consent of Landlord, which consent may
be given or withheld in Landlord’s sole discretion.  Tenant shall not be
entitled nor permitted to install any tanks under the Premises for the storage
of Hazardous Materials without the express written consent of Landlord, which
may be given or withheld in Landlord’s sole discretion.  Landlord shall have the
right, in Landlord’s sole discretion, at all times during the Term of this Lease
to (i) inspect the Premises, (ii) conduct tests and investigations to determine
whether Tenant is in compliance with the provisions of this Section 27 or to
determine if Hazardous Materials are present in, on or about the Project,
(iii) request lists of all Hazardous Materials used, stored or otherwise located
on, under or about any portion of the Premises and/or the Common Areas, and
(iv) to require Tenant to complete a survey of its use, storage and handling of
Hazardous Materials in the Premises, using a form and following procedures
designated by Landlord, in Landlord’s sole discretion (the “Survey”).  Tenant
shall reimburse Landlord for the cost of all such inspections, tests and
investigations, and all costs associated with any Survey.  If as a result of an
inspection, test or Survey Landlord determines, in Landlord’s sole discretion,
that Tenant should implement or perform safety, security or compliance measures,
Tenant shall within thirty (30) days after written request by Landlord perform
such measures, at Tenant’s sole cost and expense.  The aforementioned rights
granted herein to Landlord and its representatives shall not create (a) a duty
on Landlord’s part to inspect, test, investigate, monitor or otherwise observe
the Premises or the activities of Tenant and Tenant Parties with respect to
Hazardous Materials, including without limitation, Tenant’s operation, use and
any remediation relating thereto, or (b) liability on the part of Landlord and
its representatives for Tenant’s use, storage, disposal or remediation of
Hazardous Materials, it being understood that Tenant shall be solely responsible
for all liability in connection therewith.

 

27.4                        TENANT’S ENVIRONMENTAL OBLIGATIONS.  Tenant shall
give to Landlord immediate verbal and follow-up written notice of any reportable
spills, releases, discharges, disposals, emissions, migrations or removals of
Hazardous Materials on, under or about any portion of the Premises or in any
Common Areas; provided that Tenant has actual, implied or constructive knowledge
of such event(s).  Tenant, at its sole cost and expense, covenants and warrants
to promptly investigate, clean up, remove, restore and otherwise remediate
(including, without limitation, preparation of any feasibility studies or
reports and the performance of any and all closures) any spill, release,
discharge, disposal, emission or migration of Hazardous Materials arising from
or related to the intentional or negligent acts or omissions of Tenant or Tenant
Parties, such that the affected portions of the Project and any adjacent
property are returned to the condition existing prior to the appearance of such
Hazardous Materials.  Any such investigation, clean up, removal, restoration and
other remediation shall only be performed after

 

22

--------------------------------------------------------------------------------


 

Tenant has obtained Landlord’s prior written consent, which consent shall not be
unreasonably withheld so long as such actions would not potentially have a
material adverse long-term or short-term effect on any portion of the Project. 
Notwithstanding the foregoing, Tenant shall be entitled to respond immediately
to an emergency without first obtaining Landlord’s prior written consent. 
Tenant, at its sole cost and expense, shall conduct and perform, or cause to be
conducted and performed, all closures as required by any Environmental Laws or
any agencies or other governmental authorities having jurisdiction thereof.  If
Tenant fails to so promptly investigate, clean up, remove, restore, provide
closure or otherwise so remediate, Landlord may, but without obligation to do
so, take any and all steps necessary to rectify the same, and Tenant shall
promptly reimburse Landlord, upon demand, for all costs and expenses to Landlord
of performing investigation, cleanup, removal, restoration, closure and
remediation work.  All such work undertaken by Tenant, as required herein, shall
be performed in such a manner so as to enable Landlord to make full economic use
of the Premises and other portions of the Project after the satisfactory
completion of such work.

 

27.5                        ENVIRONMENTAL INDEMNITY.  In addition to Tenant’s
other indemnity obligations under this Lease, Tenant agrees to, and shall,
protect, indemnify, defend (with counsel acceptable to Landlord) and hold
Landlord and the other Landlord Parties harmless from and against any and all
loss, cost, damage, liability or expense (including, without limitation,
diminution in value of any portion of the Premises or the Project, damages for
the loss of or restriction on the use of leasable or usable space, and from any
adverse impact of Landlord’s marketing of any space within the Project) arising
at any time during or after the term of this Lease in connection with or related
to, directly or indirectly, the use, presence, transportation, storage,
disposal, migration, removal, spill, release or discharge of Hazardous Materials
on, in or about any portion of the Project as a result (directly or indirectly)
of the intentional or negligent acts or omissions of Tenant or Tenant Parties. 
Neither the written consent of Landlord to the presence, use or storage of
Hazardous Materials in, on, under or about any portion of the Project nor the
strict compliance by Tenant with all Environmental Laws shall excuse Tenant from
its obligations of indemnification pursuant hereto.  Tenant shall not be
relieved of its indemnification obligations under the provisions of this
Section 27.5 due to Landlord’s status as either an “owner” or “operator” under
any Environmental Laws.

 

27.6                        SURVIVAL.  Tenant’s obligations and liabilities
pursuant to the provisions of this Section 27 shall survive the expiration or
earlier termination of this Lease.  If it is determined by Landlord that the
condition of all or any portion of the Project is not in compliance with the
provisions of this Lease with respect to Hazardous Materials, including without
limitation, all Environmental Laws at the expiration or earlier termination of
this Lease, then Landlord may require Tenant to hold over possession of the
Premises until Tenant can surrender the Premises to Landlord in the condition in
which the Premises existed as of the Commencement Date and prior to the
appearance of such Hazardous Materials except for reasonable wear and tear,
including without limitation, the conduct or performance of any closures as
required by any Environmental Laws.  The burden of proof hereunder shall be upon
Tenant.  For purposes hereof, the term “reasonable wear and tear” shall not
include any deterioration in the condition or diminution of the value of any
portion of the Project in any manner whatsoever related to, directly or
indirectly, Hazardous Materials.  Any such holdover by Tenant will be with
Landlord’s consent, will not be terminable by Tenant in any event or
circumstance and will otherwise be subject to the provisions of Section 33 of
this Lease.

 

27.7                        NO LIABILITY FOR ACTS OF OTHERS.  Notwithstanding
anything to the contrary contained in this Lease, Tenant shall only be liable
pursuant to this Section 27 for the acts of Tenant and Tenant Parties, and
Tenant shall not be liable for the acts of persons or entities other than Tenant
and Tenant Parties nor shall Tenant be responsible or liable for contamination
that existed at the Premises on the Commencement Date or for contamination
emanating from neighboring land.

 

28.                               SUBORDINATION.

 

28.1                        EFFECT OF SUBORDINATION.  This Lease shall be
subject and subordinate to any ground lease, mortgage, deed of trust or any
other hypothecation or security now or hereafter placed upon the Project and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof. 
Notwithstanding such subordination, Tenant’s right to quiet possession of the
Premises shall not be disturbed if Tenant is not in default and so long as
Tenant shall pay the rent and observe and perform all of the provisions of this
Lease, unless this Lease is otherwise terminated pursuant to its terms.  At the
request of any mortgagee, trustee or ground lessor, Tenant shall attorn to such
person or entity.  If any mortgagee, trustee or ground lessor shall elect to
have this Lease and any Options granted hereby prior to the lien of its
mortgage, deed of trust or ground lease, and shall give written notice thereof
to Tenant, this Lease and such Options shall be deemed prior to such mortgage,
deed of trust or ground lease, whether this Lease or such Options are dated
prior or subsequent to the date of said mortgage, deed of trust or ground lease
or the date of recording thereof.  In the event of the foreclosure of a security
device, the new owner shall not (a) be liable for any act or omission of any
prior landlord or with respect to events occurring prior to its acquisition of
title, (b) be liable for the breach of this Lease by any prior landlord, (c) be
subject to any offsets or defenses which Tenant may have against the prior
landlord or (d) be liable to Tenant for the return of its security deposit.

 

28.2                        EXECUTION OF DOCUMENTS.  Tenant agrees to execute
and acknowledge any documents Landlord reasonably requests that Tenant execute
to effectuate an attornment, a subordination, or to make this Lease or any
Option granted herein prior to the lien of any mortgage, deed of trust or ground
lease, as the case may be, provided that any such instrument shall recognize
Tenant’s rights under this Lease.  Tenant’s failure to execute such documents
within ten (10) business days after written demand shall constitute a material
default by Tenant hereunder.

 

23

--------------------------------------------------------------------------------


 

28.3                        SUBORDINATION BY TENANT.  As of the date set forth
in Section 1.1 above, no mortgages or deeds of trust encumber Landlord’s
interest in the Project.  Notwithstanding anything to the contrary contained in
the Lease, Tenant shall not be obligated to subordinate its interest in the
Lease to a future mortgage or deed of trust obtained by Landlord unless the
lender provides Tenant with a commercially reasonable nondisturbance agreement.

 

29.                               OPTIONS.

 

29.1                        DEFINITION.  As used in this Lease, the word
“Option” has the following meaning: (1) the right or option to extend the term
of this Lease or to renew this Lease, (2) the option or right of first refusal
to lease the Premises or the right of first offer to lease the Premises or the
right of first refusal to lease other space within the Project or the right of
first offer to lease other space within the Project, and (3) the right or option
to terminate this Lease prior to its expiration date or to reduce the size of
the Premises.  Any Option granted to Tenant by Landlord must be evidenced by a
written option agreement attached to this Lease as a rider or addendum or said
option shall be of no force or effect.  For purposes of this section, an Option
shall also include any Option contained in any subsequent amendment to this
Lease.

 

29.2                        OPTIONS PERSONAL.  Each Option granted to Tenant in
this Lease, if any, is personal to the original Tenant and any Affiliate (as
defined above) to whom Tenant assigns its interest in this Lease (an “Assuming
Affiliate”) and may be exercised only by the original Tenant or an Assuming
Affiliate while occupying not less than 20,000 usable square feet of the
Premises and may not be assigned, voluntarily or involuntarily, by or to any
person or entity other than the original Tenant or an Assuming Affiliate,
including, without limitation, any permitted transferee as defined in
Section 16.  The Options, if any, herein granted to Tenant are not assignable
separate and apart from this Lease, nor may any Option be separated from this
Lease in any manner, either by reservation or otherwise.  If at any time an
Option is exercisable by Tenant or an Assuming Affiliate, the Lease has been
assigned to a person or entity other than an Assuming Affiliate or more than
20,000 usable square feet of the Premises has been subleased to persons or
entities other than Affiliates, the Option shall be deemed null and void and
neither Tenant nor any assignee or subtenant shall have the right to exercise
the Option.

 

29.3                        MULTIPLE OPTIONS.  In the event that Tenant has
multiple Options to extend or renew this Lease, a later Option cannot be
exercised unless the prior Option to extend or renew this Lease has been so
exercised.

 

29.4                        EFFECT OF DEFAULT ON OPTIONS.  Tenant shall have no
right to exercise an Option (i) during the time commencing from the date
Landlord gives to Tenant a notice of default pursuant to Section 17.1 and
continuing until the noncompliance alleged in said notice of default is cured,
or (ii) if Tenant is in default of any of the terms, covenants or conditions of
this Lease.  The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Tenant’s inability to exercise an
Option because of the provisions of this section.

 

29.5                        LIMITATIONS ON OPTIONS.  Notwithstanding anything to
the contrary contained in any rider or addendum to this Lease, any rights of
first refusal or rights of first offer granted hereunder shall be subject and
secondary to Landlord’s right to first offer and lease any such space to any
tenant who is then occupying or leasing such space at the time the space becomes
available for leasing and shall be subject and subordinated to any other
options, rights of first refusal or rights of first offer previously given to
any other person or entity.

 

29.6                        GUARANTEES.  Notwithstanding anything to the
contrary contained in any rider or addendum to this Lease, Tenant’s right to
exercise and the effectiveness of an Option is conditioned upon Landlord’s
receipt from any prior tenant that has not been expressly released from
liability under this Lease, and any guarantor of any obligation of Tenant under
this Lease, of a written agreement satisfactory to Landlord, in Landlord’s sole
discretion, reaffirming such person’s obligations under this Lease or the
guaranty, as modified by Tenant’s exercise of the Option.

 

29.7                        NOTICE OF EXERCISE OF OPTION.  Notwithstanding
anything to the contrary contained in Section 43, Tenant shall give written
notice exercising the Option using certified mail return receipt requested or
some other method where the person delivering the package containing the notice
obtains a signature of the person accepting the package containing the notice
(e.g., by FedEx with the requirement that the FedEx delivery person obtain a
signature from the person accepting the package).  It shall be the obligation of
Tenant to prove that Landlord received the notice exercising the Option in a
timely manner.

 

30.                               LANDLORD RESERVATIONS.  Landlord shall have
the right: (a) to change the name and address of the Project or Building upon
not less than ninety (90) days prior written notice; (b) to permit any tenant
the exclusive right to conduct any business as long as such exclusive right does
not conflict with any rights expressly given herein; and (c) to place signs,
notices or displays upon the Common Areas of the Project so long as the
visibility of and access to the Premises is not affected.

 

31.                               CHANGES TO PROJECT. Landlord shall have the
right, in Landlord’s sole discretion, from time to time, to make changes to the
size, shape, location, number and extent of the improvements comprising the
Project (hereinafter referred to as “Changes”) including, but not limited to,
the interior and exterior of buildings, the Common Areas, HVAC, electrical
systems, communication systems, fire protection and detection systems, plumbing
systems, security systems, parking control systems, driveways, entrances,
parking spaces, parking areas and landscaped areas.  In connection with the
Changes, Landlord may, among other things, erect scaffolding or other necessary
structures at the Project, limit or eliminate access to portions of the Project,
including portions of the Common Areas, or perform work in the Building, which
work may create noise, dust or leave debris in the Building.  Tenant hereby
agrees that such Changes and Landlord’s actions in connection with such Changes
shall in no way

 

24

--------------------------------------------------------------------------------


 

constitute a constructive eviction of Tenant or entitle Tenant to any abatement
of rent except as provided in Section 8.2.  Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Changes, nor
shall Tenant be entitled to any compensation or damages from Landlord for any
inconvenience or annoyance occasioned by such Changes or Landlord’s actions in
connection with such Changes.  Landlord shall use commercially reasonable
efforts to minimize disruption to Tenant’s business operations caused by
Changes.

 

32.                               Intentionally omitted.

 

33.                               HOLDING OVER.  If Tenant remains in possession
of the Premises or any part thereof after the expiration or earlier termination
of the term hereof with Landlord’s consent, such occupancy shall be a tenancy
from month to month upon all the terms and conditions of this Lease pertaining
to the obligations of Tenant, except that the Base Rent payable shall be one
hundred fifty percent (150%) of the Base Rent payable immediately preceding the
termination date of this Lease, and all Options, if any, shall be deemed
terminated and be of no further effect.  If Tenant remains in possession of the
Premises or any part thereof, after the expiration of the term hereof without
Landlord’s consent, Tenant shall, at Landlord’s option, be treated as a tenant
at sufferance or a trespasser, and the Base Rent shall be increased to one
hundred fifty percent (150%) of the Base Rent payable immediately preceding the
termination date of this Lease.  Nothing contained herein shall be construed to
constitute Landlord’s consent to Tenant holding over at the expiration or
earlier termination of the Lease term or to give Tenant the right to hold over
after the expiration or earlier termination of the Lease term.  Tenant hereby
agrees to indemnify, hold harmless and defend Landlord from any cost, loss,
claim or liability (including attorneys’ fees) Landlord may incur as a result of
Tenant’s failure to surrender possession of the Premises to Landlord upon the
termination of this Lease.

 

34.                               LANDLORD’S ACCESS.

 

34.1                        ACCESS.  Landlord and Landlord’s agents, contractors
and employees shall have the right to enter the Premises at reasonable times
upon reasonable advance written or telephonic notice to Tenant which shall not
be less than 24 hours (except in the case of any emergency, where no advance
notice shall be required)  for the purpose of inspecting the Premises,
performing any services required of Landlord, showing the Premises to
prospective purchasers, lenders or tenants undertaking safety measures and
making alterations, repairs, improvements or additions to the Premises or to the
Project; provided, however, that Landlord shall only have the right to show the
Premises to prospective tenants during regular business hours during the last
one hundred eighty (180) days of the term of this Lease.  In the event of an
emergency, Landlord may gain access to the Premises by any reasonable means, and
Landlord shall not be liable to Tenant for damage to the Premises or to Tenant’s
property resulting from such access.  Landlord shall use reasonable efforts to
schedule entries into the Premises under this Section 34 with Tenant so that
Tenant, at Tenant’s option, may provide a representative to accompany the
persons entering the Premises.  If Tenant desires to have a representative
accompany the persons entering the Premises, Tenant shall make a representative
available within a reasonable time.  A reasonable time shall be within one
(1) business day of Landlord’s request. Notwithstanding the forgoing, Landlord
shall have no obligation to schedule with Tenant access in the event of an
emergency.

 

34.2                        KEYS.  Landlord shall have the right to retain keys
to the locks on the entry doors to the Premises and all interior doors at the
Premises, other than secured areas designated by Tenant.

 

35.                               SECURITY MEASURES.  Tenant hereby acknowledges
that Landlord shall have no obligation whatsoever to provide guard service or
other security measures for the benefit of the Premises or the Project, and
Landlord shall have no liability to Tenant due to its failure to provide such
services.  Tenant assumes all responsibility for the protection of Tenant, its
agents, employees, contractors and invitees and the property of Tenant and of
Tenant’s agents, employees, contractors and invitees from acts of third
parties.  Nothing herein contained shall prevent Landlord, at Landlord’s sole
option, from implementing security measures for the Project or any part thereof,
in which event Tenant shall participate in such security measures and the cost
thereof shall be included within the definition of Operating Expenses, and
Landlord shall have no liability to Tenant and its agents, employees,
contractors and invitees arising out of Landlord’s negligent provision of
security measures.  Landlord shall have the right, but not the obligation, to
require all persons entering or leaving the Project to identify themselves to a
security guard and to reasonably establish that such person should be permitted
access to the Project.  In no event shall Tenant or its employees, agents or
contractors bring firearms or other weapons to the Project or the Premises, and
Tenant shall not have the right to employ armed security guards.

 

36.                               EASEMENTS.  Landlord reserves to itself the
right, from time to time, to grant such easements, rights and dedications that
Landlord deems necessary or desirable, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Tenant or Tenant’s rights and interests hereunder.  The obstruction of Tenant’s
view, air or light by any structure erected in the vicinity of the Project,
whether by Landlord or third parties, shall in no way affect this Lease or
impose any liability upon Landlord.

 

37.                               TRANSPORTATION MANAGEMENT.  Tenant shall fully
comply at its sole expense with all present or future programs required by any
governmental or quasi-governmental entity or Landlord to manage parking,
transportation, air pollution or traffic in and around the Project or the
metropolitan area in which the Project is located.

 

38.                               SEVERABILITY.  The invalidity of any provision
of this Lease as determined by a court of competent jurisdiction shall in no way
affect the validity of any other provision hereof.

 

25

--------------------------------------------------------------------------------


 

39.                               TIME OF ESSENCE.  Time is of the essence with
respect to each of the obligations to be performed by Tenant and Landlord under
this Lease.

 

40.                               DEFINITION OF ADDITIONAL RENT.  All monetary
obligations of Tenant to Landlord under the terms of this Lease, including, but
not limited to, Base Rent, Tenant’s Percentage Share of Operating Expenses and
late charges shall be deemed to be rent.

 

41.                               INCORPORATION OF PRIOR AGREEMENTS.  This Lease
and the attachments listed in Section 1.15 contain all agreements of the parties
with respect to the lease of the Premises and any other matter mentioned
herein.  No prior or contemporaneous agreement or understanding pertaining to
any such matter shall be effective.  Except as otherwise stated in this Lease,
Tenant hereby acknowledges that no real estate broker nor Landlord nor any
employee or agents of any of said persons has made any oral or written
warranties or representations to Tenant concerning the condition or use by
Tenant of the Premises or the Project or concerning any other matter addressed
by this Lease.

 

42.                               AMENDMENTS.  This Lease may be modified in
writing only, signed by the parties in interest at the time of the
modification.  One or more emails signed by one or more parties shall never
constitute a writing signed by the parties that is capable of amending or
modifying the Lease.

 

43.                               NOTICES.  All notices required or permitted by
this Lease shall be in writing and may be delivered (a) in person (by hand, by
messenger or by courier service), (b) by U.S. Postal Service regular mail,
(c) by U.S. Postal Service certified mail, return receipt requested or (d) by
U.S. Postal Service Express Mail, Federal Express or other overnight courier,
and shall be deemed sufficiently given if served in a manner specified in this
section.  Notices may not be given by email, and email notices shall not be
binding on Landlord or Tenant for any purpose.  Any notice permitted or required
hereunder, and any notice to pay rent or quit or similar notice, shall be deemed
personally delivered to Tenant on the date the notice is personally delivered to
any employee of Tenant at the Premises.  The addresses set forth in Section 1.16
of this Lease shall be the address of each party for notice purposes.  Landlord
or Tenant may by written notice to the other specify a different address for
notice purposes, except that upon Tenant’s taking possession of the Premises,
the Premises shall constitute Tenant’s address for the purpose of mailing or
delivering notices to Tenant.  A copy of all notices required or permitted to be
given to Landlord hereunder shall be concurrently transmitted to such party or
parties at such addresses as Landlord may from time to time hereinafter
designate by written notice to Tenant.  Any notice sent by regular mail or by
certified mail, return receipt requested, shall be deemed given three (3) days
after deposited with the U.S. Postal Service.  Notices delivered by U.S. Express
Mail, Federal Express or other courier shall be deemed given on the date
delivered by the carrier to the appropriate party’s address for notice
purposes.  If notice is received on Saturday, Sunday or a legal holiday, it
shall be deemed received on the next business day.  Nothing contained herein
shall be construed to limit Landlord’s right to serve any notice to pay rent or
quit or similar notice by any method permitted by applicable law, and any such
notice shall be effective if served in accordance with any method permitted by
applicable law whether or not the requirements of this section have been met.

 

44.                               WAIVERS.  No waiver by Landlord or Tenant of
any provision hereof shall be deemed a waiver of any other provision hereof or
of any subsequent breach by Landlord or Tenant of the same or any other
provision.  Landlord’s consent to, or approval of, any act shall not be deemed
to render unnecessary the obtaining of Landlord’s consent to or approval of any
subsequent act by Tenant.  The acceptance of rent hereunder by Landlord shall
not be a waiver of any preceding breach by Tenant of any provision hereof, other
than the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent.  No acceptance by Landlord of partial payment of any sum due from Tenant
shall be deemed a waiver by Landlord of its right to receive the full amount
due, nor shall any endorsement or statement on any check or accompanying letter
from Tenant be deemed an accord and satisfaction.  Tenant hereby waives
California Code of Civil Procedure Section 1179 and Civil Code section 3275
which allow tenants to obtain relief from the forfeiture of a lease, and Tenant
hereby waives any claim it may have against Landlord based on Landlord’s failure
to comply with Section 1938 of the California Civil Code.  Tenant hereby waives
for Tenant and all those claiming under Tenant all rights now or hereafter
existing to redeem by order or judgment of any court or by legal process or writ
Tenant’s right of occupancy of the Premises after any termination of this Lease.

 

45.                               COVENANTS.  This Lease shall be construed as
though Landlord’s covenants contained herein are independent and not dependent
and Tenant hereby waives the benefit of any statute to the contrary.  All
provisions of this Lease to be observed or performed by Tenant are both
covenants and conditions.

 

46.                               BINDING EFFECT; CHOICE OF LAW.  Subject to any
provision hereof restricting assignment or subletting by Tenant, this Lease
shall bind the parties, their heirs, personal representatives, successors and
assigns.  This Lease shall be governed by the laws of the state in which the
Project is located, and any litigation concerning this Lease between the parties
hereto shall be initiated in the county in which the Project is located.

 

47.                               ATTORNEYS’ FEES.  If Landlord or Tenant brings
an action to enforce the terms hereof or declare rights hereunder, the
prevailing party in any such action, or appeal thereon, shall be entitled to its
reasonable attorneys’ fees and court costs to be paid by the losing party as
fixed by the court in the same or separate suit, and whether or not such action
is pursued to decision or judgment.  The attorneys’ fee award shall not be
computed in accordance with any court fee schedule, but shall be such as to
fully reimburse all attorneys’ fees and court costs reasonably incurred in good
faith.  Landlord shall be entitled to reasonable attorneys’ fees and all other
costs and expenses incurred in the preparation and service of notices of default
and consultations in connection therewith, whether or not a legal action is
subsequently commenced in connection with such default.  Landlord and

 

26

--------------------------------------------------------------------------------


 

Tenant agree that attorneys’ fees incurred with respect to defaults and
bankruptcy are actual pecuniary losses within the meaning of
Section 365(b)(1)(B) of the Bankruptcy Code or any successor statute.

 

48.                               AUCTIONS.  Tenant shall not conduct, nor
permit to be conducted, either voluntarily or involuntarily, any auction or
going-out-of-business sale upon the Premises or the Common Areas.

 

49.                               MERGER.  The voluntary or other surrender of
this Lease by Tenant, or a mutual cancellation thereof, or a termination by
Landlord, shall not result in the merger of Landlord’s and Tenant’s estates and
shall, at the option of Landlord, terminate all or any existing subtenancies or
may, at the option of Landlord, operate as an assignment to Landlord of any or
all of such subtenancies.

 

50.                               QUIET POSSESSION. Subject to the other terms
and conditions of this Lease, and the rights of any lender, and provided Tenant
is not in default hereunder, Tenant shall have quiet possession of the Premises
for the entire term hereof subject to all of the provisions of this Lease.

 

51.                               AUTHORITY.  If Tenant is a corporation, trust,
limited liability company, limited liability partnership or general or limited
partnership, Tenant, and each individual executing this Lease on behalf of such
entity, represents and warrants that such individual is duly authorized to
execute and deliver this Lease on behalf of said entity, that said entity is
duly authorized to enter into this Lease, and that this Lease is enforceable
against said entity in accordance with its terms.  If Tenant is a corporation,
trust, limited liability company, limited liability partnership or other
partnership, Tenant shall deliver to Landlord upon demand evidence of such
authority satisfactory to Landlord.

 

52.                               CONFLICT.  Any conflict between the type
written provisions of this Lease and handwritten provisions, if any, shall be
controlled by the handwritten provisions; provided, however, handwritten
provisions shall have no force or effect unless separately initialed by both
Landlord and Tenant.

 

53.                               MULTIPLE PARTIES.  If more than one person or
entity is named as Tenant herein, the obligations of Tenant shall be the joint
and several responsibility of all persons or entities named herein as Tenant. 
Service of a notice in accordance with Section 43 on one Tenant shall be deemed
service of notice on all Tenants.

 

54.                               INTERPRETATION.  This Lease shall be
interpreted as if it was prepared by both parties, and ambiguities shall not be
resolved in favor of Tenant because all or a portion of this Lease was prepared
by Landlord.  The captions contained in this Lease are for convenience only and
shall not be deemed to limit or alter the meaning of this Lease.  As used in
this Lease, the words tenant and landlord include the plural as well as the
singular.  Words used in the neuter gender include the masculine and feminine
gender.

 

55.                               PROHIBITION AGAINST RECORDING.  Neither this
Lease, nor any memorandum, affidavit or other writing with respect thereto,
shall be recorded by Tenant or by anyone acting through, under or on behalf of
Tenant.  Landlord shall have the right to record a memorandum of this Lease, and
Tenant shall execute, acknowledge and deliver to Landlord for recording any
memorandum prepared by Landlord.

 

56.                               RELATIONSHIP OF PARTIES.  Nothing contained in
this Lease shall be deemed or construed by the parties hereto or by any third
party to create the relationship of principal and agent, partnership, joint
venturer or any association between Landlord and Tenant.

 

57.                               RULES AND REGULATIONS. Tenant agrees to abide
by and conform to the Rules and to cause its employees, suppliers, customers and
invitees to so abide and conform.  Landlord shall have the right, from time to
time, to modify, amend and enforce the Rules in a nondiscriminatory manner. 
Landlord shall not be responsible to Tenant for the failure of other persons,
including, but not limited to, other tenants, their agents, employees and
invitees, to comply with the Rules.

 

58.                               RIGHT TO LEASE.  Landlord reserves the
absolute right to effect such other tenancies in the Project as Landlord in its
sole discretion shall determine, and Tenant is not relying on any representation
that any specific tenant or number of tenants will occupy the Project.

 

59.                               PATRIOT ACT.  Tenant represents to Landlord
that, (i) neither Tenant nor any person or entity that directly owns a 10% or
greater equity interest in it nor any of its officers, directors or managing
members is a person or entity (each, a “Prohibited Person”) with whom U.S.
persons or entities are restricted from doing business under regulations of the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under Executive Order 13224 (the “Executive Order”) signed on September 24,
2001, and entitled “Blocking Property and Prohibiting Transactions with Persons
Who Commit, Threaten to Commit, or Support Terrorism,” or other governmental
action, (ii) Tenant’s activities do not violate the International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001 or the regulations
or orders promulgated thereunder (as amended from time to time, the “Money
Laundering Act”) and (iii) throughout the term of this Lease, Tenant shall
comply with the Executive Order and with the Money Laundering Act.

 

27

--------------------------------------------------------------------------------


 

60.                               CONFIDENTIALITY.  Tenant acknowledges and
agrees that the terms of this Lease are confidential and constitute proprietary
information of Landlord.  Disclosure of the terms hereof could adversely affect
the ability of Landlord to negotiate other leases with respect to the Project
and may impair Landlord’s relationship with other tenants of the Project. 
Tenant agrees that it and its partners, officers, directors, employees, brokers,
and attorneys, if any, shall not disclose the terms and conditions of this Lease
to any other person or entity without the prior written consent of Landlord,
which may be given or withheld by Landlord, in Landlord’s sole discretion.  It
is understood and agreed that damages alone would be an inadequate remedy for
the breach of this provision by Tenant, and Landlord shall also have the right
to seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.

 

61.                               WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE THEIR RESPECTIVE RIGHT TO
TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR CROSS-COMPLAINT IN
ANY ACTION, PROCEEDING AND/OR HEARING BROUGHT BY EITHER LANDLORD AGAINST TENANT
OR TENANT AGAINST LANDLORD ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY
WAY CONNECTED WITH, THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT,
TENANT’S USE OR OCCUPANCY OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE, OR
THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR REGULATION, EMERGENCY
OR OTHERWISE, NOW OR HEREAFTER IN EFFECT.

 

62.                               EXECUTION.

 

62.1                        COUNTERPARTS.  This Lease and any documents or
addenda attached hereto (collectively, the “Documents”) may be executed in two
or more counterpart copies, each of which shall be deemed to be an original and
all of which together shall have the same force and effect as if the parties had
executed a single copy of the Document.

 

62.2                        ELECTRONIC SIGNATURES.  Landlord shall have the
right, in Landlord’s sole discretion, to insert the name of the person executing
a Document on behalf of Landlord in Landlord’s signature block using an
electronic signature (an “Electronic Signature”), and in this event the Document
delivered to Tenant will not include an original ink signature and Landlord
shall have no obligation to provide a copy of such Document to Tenant with
Landlord’s original ink signature.  A Document delivered to Tenant by Landlord
with an Electronic Signature shall be binding on Landlord as if the Document had
been originally executed by Landlord with an ink signature. Without the prior
written consent of Landlord, which may be withheld in Landlord’s sole
discretion, Tenant shall not have the right to insert the name of the person
executing the Document on behalf of Tenant using an Electronic Signature and all
Documents shall be originally executed by Tenant using an ink signature.

 

62.3                        ELECTRONIC FORMAT.  A Document executed by Landlord
or Tenant and delivered to the other party in PDF, facsimile or similar
electronic format (collectively, “Electronic Format”) shall be binding on the
party delivering the executed Document with the same force and effect as the
delivery of a printed copy of the Document with an original ink signature.  At
any time upon Landlord’s written request, Tenant shall provide Landlord with a
printed copy of the Document with an original ink signature.

 

62.4                        GENERALLY.  This Section describes the only ways in
which Documents may be executed and delivered by the parties.  An email from
Landlord, its agents, brokers, attorneys, employees or other representatives
shall never constitute Landlord’s Electronic Signature or be otherwise binding
on Landlord.  Subject to the limitations set forth above, the parties agree that
a Document executed using an Electronic Signature and/or delivered in Electronic
Format may be introduced into evidence in a proceeding arising out of or related
to the Document as if it was a printed copy of the Document executed by the
parties with original ink signatures.  Landlord shall have no obligation to
retain copies of Documents with original ink signatures, and Landlord shall have
the right, in its sole discretion, to elect to discard originals and to retain
only copies of Documents in Electronic Format.

 

LANDLORD AND TENANT ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ AND REVIEWED THIS
LEASE AND EACH TERM AND PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS
LEASE, SHOW THEIR INFORMED AND VOLUNTARY CONSENT THERETO.  THE PARTIES HEREBY
AGREE THAT, AT THE TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE
COMMERCIALLY REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LANDLORD AND
TENANT WITH RESPECT TO THE PREMISES.  TENANT ACKNOWLEDGES THAT IT HAS BEEN GIVEN
THE OPPORTUNITY TO HAVE THIS LEASE REVIEWED BY ITS LEGAL COUNSEL PRIOR TO ITS
EXECUTION.  PREPARATION OF THIS LEASE BY LANDLORD OR LANDLORD’S AGENT AND
SUBMISSION OF SAME TO TENANT SHALL NOT BE DEEMED AN OFFER BY LANDLORD TO LEASE
THE PREMISES TO TENANT OR THE GRANT OF AN OPTION TO TENANT TO LEASE THE
PREMISES.  THIS LEASE SHALL BECOME BINDING UPON  LANDLORD ONLY WHEN FULLY
EXECUTED BY BOTH PARTIES AND WHEN LANDLORD HAS DELIVERED A FULLY EXECUTED COPY
OF THIS LEASE TO TENANT IN THE MANNER SET FORTH IN THIS LEASE.  THE DELIVERY OF
A DRAFT OF THIS LEASE TO TENANT SHALL NOT CONSTITUTE AN AGREEMENT BY LANDLORD TO
NEGOTIATE IN GOOD FAITH, AND LANDLORD EXPRESSLY DISCLAIMS ANY LEGAL OBLIGATION
TO NEGOTIATE IN GOOD FAITH.

 

[Remainder of this page left intentionally blank.]

 

28

--------------------------------------------------------------------------------


 

LANDLORD:

 

The Realty Associates Fund X, L.P.,

a Delaware limited partnership

 

By:

Realty Associates Fund X LLC,

 

its general partner

 

 

 

 

 

By:

TA Realty, LLC, its manager

 

 

 

 

 

By:

/s/ John Powell,

Regional Director

 

 

 

 

Officer

 

 

 

By:

Realty Associates Fund X REIT GP, LLC,

 

its general partner

 

 

 

By:

Realty Associates Fund X REIT, LLC,

 

 

its manager

 

 

 

 

 

By:

Realty Associates Fund X UTP, L.P.

 

 

 

its manager

 

 

 

 

 

 

 

By:

Realty Associates Fund X, LLC

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

TA Realty, LLC, its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Powell,
Regional Director

 

 

 

 

 

 

 

Officer

 

 

 

 

 

TENANT:

 

 

 

NeoPhotonics Corporation,

 

a Delaware corporation

 

 

 

By:

/s/ Timothy S. Jenks

 

 

 

 

 

/s/ Timothy S. Jenks

 

 

(print name)

 

 

 

 

Its:

Chief Executive Officer

 

 

(print title)

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

(print name)

 

 

 

 

Its:

 

 

 

(print title)

 

 

 

 

 

 

 

 

 

 

 

 

29

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PREMISES

 

Exhibit A is intended only to show the general layout of the Premises, and shall
not be interpreted to increase or decrease the size of the Premises beyond the
number of leasable square feet set forth in Section 1.5.  Exhibit A is not to be
scaled and any measurements or distances shown on Exhibit A are approximates
only.

 

[g154291kg11i001.gif]

 

30

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Intentionally omitted.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT C

 

RULES AND REGULATIONS

 

GENERAL RULES

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations:

 

1.             Tenant shall bear the cost of any lock changes or repairs
required by Tenant.

 

2.             Access to the Project may be refused unless the person seeking
access has proper identification or has a previously received authorization for
access to the Project.  Landlord and its agents shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Project of any person.  In case of invasion, mob, riot, public excitement or
other commotion, Landlord reserves the right to prevent access to the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.

 

3.             No cooking shall be done or permitted on the Premises, nor shall
the Premises be used for any improper, objectionable or immoral purposes. 
Notwithstanding the foregoing, Underwriters’ Laboratory-approved equipment and
microwave ovens may be used in the Premises for heating food and brewing coffee,
tea, hot chocolate and similar beverages for employees and visitors of Tenant,
provided that such use is in accordance with all applicable federal, state and
city laws, codes, ordinances, rules and regulations; and provided further that
such cooking does not result in odors escaping from the Premises.

 

4.             No boring or cutting for wires shall be allowed without the
consent of Landlord.  Tenant shall not interfere with broadcasting or reception
from or in the Project or elsewhere.

 

5.             Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.

 

6.             Tenant shall store all its trash and garbage within the interior
of the Premises or in other locations approved by Landlord, in Landlord’s sole
discretion.  No material shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal.  If
Landlord provides trash receptacles for the use of tenants, Tenant shall only
place trash and garbage in the Project’s trash receptacles if the trash or
garbage was generated by Tenant’s office operations actually conducted in the
Premises.  By way of example, and not limitation, Tenant shall not place trash
or garbage in the Project’s trash receptacles if the trash or garbage was
generated by Tenant’s non-office operations (e.g., manufacturing operations) or
garbage or trash created at a location other than the Project (e.g., an off-site
office or construction site), unless alternative arrangements are made between
Landlord and Tenant.

 

7.             Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

 

PARKING RULES

 

1.             Tenant shall not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant’s employees, suppliers, shippers, customers
or invitees to be loaded, unloaded or parked in areas other than those
designated by Landlord for such activities and at times approved by Landlord. 
Users of the parking area will obey all posted signs and park only in the areas
designated for vehicle parking. Tenant and its customers, employees, shippers
and invitees shall comply with all rules and regulations adopted by Landlord
from time to time relating to truck parking and/or truck loading and unloading.

 

2.             Landlord reserves the right to temporarily relocate all or a part
of parking spaces within the parking area.  If access to the parking areas are
not now controlled with gates or similar devices, Landlord shall have the right,
but not the obligation, to install gates or other devices to control access to
the parking areas, and Tenant shall comply with all of Landlord’s rules and
regulations relating to access to the parking areas.

 

3.             Landlord will not be responsible for any damage to vehicles,
injury to persons or loss of property, all of which risks are assumed by the
party using the parking area.

 

4.             The maintenance, washing, waxing or cleaning of vehicles in the
parking area or Common Areas is prohibited.

 

32

--------------------------------------------------------------------------------


 

5.             Tenant shall be responsible for seeing that all of its employees,
agents, contractors and invitees comply with the applicable parking rules,
regulations, laws and agreements.

 

6.             At Landlord’s request, Tenant shall provide Landlord with a list
which includes the name of each person using the parking facilities based on
Tenant’s parking rights under this Lease and the license plate number of the
vehicle being used by that person.  Tenant shall provide Landlord with an
updated list within five (5) days after any part of the list becomes
inaccurate.  No vehicles shall be parked in the parking areas overnight.

 

ELECTRIC VEHICLE CHARGING STATIONS

 

1.             If, and only if, Section 1952.7 of the California Civil Code
(“Section 1952.7”) applies to the Building’s parking area where Tenant’s parking
spaces are located and gives Tenant the legal right to install electric vehicle
charging stations (“Tenant Charging Stations”), Tenant shall have the right to
install Tenant Charging Stations in its parking spaces subject to all of the
following terms and conditions and Tenant hereby acknowledges and agrees that
all of the following terms and conditions are reasonable restrictions on the
installation of the Tenant Charging Stations:

 

(a)           Prior to installing, modifying, replacing or removing any Charging
Station Improvements (as defined below) Tenant shall obtain the prior written
approval of Landlord.  For purposes of this Section, “Charging Station
Improvements” shall mean the Tenant Charging Stations, the Charging Station
Parking Spaces (as defined below), all other improvements or alterations made to
the Project as part of the installation of the Tenant Charging Stations or any
modifications to any of the foregoing.  Landlord shall provide its written
approval or disapproval of Tenant’s request to install or modify the Charging
Station Improvements within thirty (30) days after Landlord has received the
Charging Station Plans (as defined below).   Nothing contained in this
Section shall be interpreted as granting Tenant the right to alter any aspect of
the parking spaces including, but not limited to, the size or location of
parking spaces, and Tenant shall not have the right to alter the parking spaces
at the Project.

 

(b)           Tenant may install the greater of the following number of Tenant
Charging Stations: (i) one (1) and (ii) the number derived by dividing the
leasable area of the Premises by 12,500 and rounding the resulting quotient to
the nearest whole number; provided, however, in no event shall Tenant be
permitted to install more Tenant Charging Stations than the lesser of the number
of parking spaces (A) it is entitled to use pursuant to Section 1.13 of the
Lease and (B) that are permitted by Section 1952.7.  To the extent
Section 1952.7 permits Tenant to install without Landlord’s approval a greater
number of Tenant Charging Stations than provided above, Tenant shall be entitled
to install the smallest number of Tenant Charging Stations it is permitted to
install without Landlord’s approval by Section 1952.7.  The parking spaces used
when vehicles are being charged at the Tenant Charging Stations are hereinafter
collectively referred to as the “Charging Station Parking Spaces”.  Charging
Station Parking Spaces shall be included in the number of parking spaces Tenant
is entitled to use pursuant to Section 1.13 of the Lease.

 

(c)           Landlord may determine the location of the Tenant Charging
Stations, the Charging Station Parking Spaces and the other Charging Station
Improvements in its sole discretion provided that they are located in the
Building’s and/or Project’s parking area.

 

(d)           (omitted).

 

(e)           The Charging Station Improvements shall comply with all Federal,
State and local laws and regulations and all covenants, conditions and
restrictions applicable to the Project including, but not limited to, applicable
health, safety, zoning and land use laws (collectively, “Applicable
Requirements”).

 

(f)            At Tenant’s sole cost and expense, Tenant may place a sign in
front of each Charging Station Parking Space stating that the Charging Station
Parking Space is reserved for use by Tenant (the “Charging Station Signs”). 
Landlord shall have the right to approve in its sole discretion the size,
content, color, design, materials and method of attachment of the Charging
Station Signs.  The Charging Station Signs shall be maintained by Tenant in good
condition and repair at Tenant’s sole cost and expense.

 

(g)           The Tenant Charging Stations may only be used by Tenant’s
employees while working at the Premises, no other person or entity shall have
the right to use the Tenant Charging Stations, and Tenant shall not permit any
other person or entity to use the Tenant Charging Stations.  Landlord shall not
be responsible for the security or use of the Tenant Charging Stations or for
preventing other persons or entities from using the Tenant Charging Stations or
from parking in the Charging Station Parking Spaces.

 

(h)           Tenant shall pay, at Tenant’s sole cost and expense, any cost or
expense related directly or indirectly to the existence of the Charging Station
Improvements, including, but not limited to, all costs associated with the
ownership, design, purchase, installation, maintenance, repair, operation and
removal of the Charging Station Improvements (collectively,

 

33

--------------------------------------------------------------------------------


 

“Charging Station Expenses”).  Landlord shall have no obligation to pay any
Charging Station Expense.  If Tenant fails to pay any Charging Station Expense
or if Tenant fails to perform any obligation it has under this
Section (collectively, a “Tenant Obligation”), Landlord shall have the right,
but not the obligation, to complete the Tenant Obligation (e.g., by paying the
Charging Station Expense or performing the Tenant obligation), and Tenant shall
reimburse Landlord for the costs incurred by Landlord plus and amount equal to
ten percent (10%) of such costs within ten (10) days after written demand.

 

(i)            At all times Tenant shall, at Tenant’s sole cost and expense,
maintain the Charging Station Improvements in good condition and repair and in
compliance with all Applicable Requirements.  Tenant shall keep the area around
the Tenant Charging Stations and the Charging Station Parking Spaces in neat and
clean condition, at Tenant’s sole expense.

 

(j)            Tenant shall employ qualified engineers and architects approved
by Landlord, in Landlord’s reasonable discretion, to prepare detailed plans and
specifications for the installation and any subsequent modification of the
Charging Station Improvements (the “Charging Station Plans”).  Landlord shall
have the right to approve the Charging Station Plans including, but not limited
to, the type and size of the charging stations Tenant desires to install and all
electrical infrastructure.  Once Landlord has approved the Charging Station
Plans, Tenant shall obtain all required permits and other governmental approvals
needed in order to install or modify the Charging Station Improvements pursuant
to the approved Charging Station Plans, at Tenant’s sole cost and expense. 
Tenant shall provide copies of the permits to Landlord prior to commencing the
construction or modification of the Charging Station Improvements.  Landlord
shall have the right to approve in its sole discretion any conditions imposed by
applicable governmental agencies on the installation or modification of the
Charging Station Improvements.  In addition, Landlord shall have the right to
approve in its sole discretion the methods and procedures used to complete any
trenching, landscaping repairs and/or asphalt and concrete repairs.

 

(k)           Landlord shall have the right to approve in advance the
contractors (the “Contractors”) used by Tenant to construct, install and/or
modify the Charging Station Improvements, in Landlord’s reasonable discretion;
provided, however, any work on the Project’s electrical systems, plumbing
systems, life/fire/safety systems, any modifications to concrete or asphalt
areas or any modifications to landscaped areas shall be performed by contractors
designated by Landlord.  The Contractors shall carry worker’s compensation
insurance covering all of their respective employees, and shall also carry
public liability insurance, including property damage, all with limits, in form
and with companies as are acceptable to Landlord, in Landlord’s reasonable
discretion.   Certificates for all insurance carried pursuant to this
Section shall be delivered to Landlord before the commencement of the
construction or modification of the Charging Station Improvements.  All such
policies of insurance shall name Landlord and its property manager as an
additional insured.  Prior to commencing construction or modification of the
Charging Station Improvements, Tenant shall provide Landlord with copies of the
final contract entered into with each Contactor.

 

(l)            The Contractors shall comply with Landlord’s construction
rules and procedures (the “Construction Procedures”), and if any Contractor
fails to comply with the Construction Procedures after Landlord has provided the
Contractor with written notice of its non-compliance, Landlord shall have the
right to prohibit such Contractor from performing any further work at the
Project, and Landlord shall have no liability to Tenant do to such prohibition.
Tenant and the Contractors shall not have the right, at any time, to disrupt any
Building or Project service (e.g., electrical, plumbing etc.) to the Common
Areas or to another tenant’s premises or to interfere with the use of the
Project’s parking area.  Tenant and the Contractors shall not store construction
materials at the Project and the Contractors shall not dispose of their refuse
or construction materials in the Project’s trash receptacles.  Tenant shall
reimburse Landlord for the cost of repairing any damage to the Project caused by
the construction or modification of the Charging Station Improvements, plus an
amount equal to ten percent (10%) of such cost, within ten (10) days after
written request by Landlord.  Landlord shall have the right to inspect the
Charging Station Improvements at all times. Landlord shall have the right to
receive a fee to reimburse it for its costs in providing approvals hereunder and
in monitoring the construction or modification of the Charging Station
Improvements in an amount equal to five percent (5%) of the total cost of
constructing, installing and/or modifying the Charging Station Improvements (the
“Charging Station Landlord Fee”).  Tenant shall pay the Charging Station
Landlord Fee to Landlord within ten (10) days after written demand.

 

(m)          All electricity used by the Tenant Charging Stations shall be paid
by Tenant, at Tenant’s sole cost and expense.  The electricity used by the
Tenant Charging Stations shall be separately metered by the applicable public
utility and Tenant shall pay the electricity charges directly to the applicable
public utility.  All costs associated with metering the electricity used by the
Tenant Charging Stations, bringing electricity to the Tenant Charging Stations
(e.g., the cost of metering devices, the cost of modifications to the Project’s
electrical system, the cost of bringing electrical lines to the Tenant Charging
Stations etc.) and all design and construction costs associated with bringing
electricity to the Tenant Charging Stations shall be paid by Tenant, at Tenant’s
sole cost and expense.  Landlord shall determine in its sole discretion what
electrical improvements need to be made to bring the electricity to the Tenant
Charging Stations, and where such electrical improvements will be located, and
all such electrical improvements shall be included in the Charging Station
Plans.

 

(n)           Upon the termination of the Lease or upon Tenant’s election to no
longer use the Tenant Charging Stations, Tenant shall remove the Charging
Station Improvements and shall return the Project to the condition it was in
prior to the installation of the Charging Station Improvements, at Tenant’s sole
cost and expense.  At Landlord’s option, Landlord may

 

34

--------------------------------------------------------------------------------


 

require Tenant to leave some or all of the Charging Station Improvements in
place upon the termination of the Lease or upon Tenant’s election to no longer
use the Tenant Charging Stations, and in this event, the Charging Station
Improvements left by Tenant shall be the property of Landlord.  At Landlord’s
option, Tenant shall execute a bill of sale confirming that it has conveyed
title to those Charging Station Improvements to Landlord free of all liens and
encumbrances within ten (10) days after Landlord’s written request.

 

(o)           Prior to and as condition to Tenant’s right to install Tenant
Charging Stations, Landlord may require Tenant to provide to Landlord an
additional security deposit in an amount equal to Landlord’s estimate of the
cost of removing the Charging Station Improvements and returning the Project to
the condition it was in prior to the installation of the Charging Station
Improvements (the “Charging Station Deposit”).  The Charging Station Deposit
shall be held by Landlord pursuant to the terms of Section 7 of the Lease, and
shall be paid by Tenant in addition to any other security deposit required by
Landlord.

 

(p)           The Charging Station Improvements shall be considered a use of the
Premises pursuant to Section 19 of the Lease, and pursuant to Section 19 Tenant
shall indemnify, defend and hold harmless the Indemnified Parties (as defined in
Section 19) from any Damages (as defined in Section 19) arising out of or in any
way related to the installation, use, repair, maintenance and removal of the
Charging Station Improvements.  The insurance purchased by Tenant pursuant to
Section 10.1 of the Lease shall apply to the Charging Station Improvements, and
within fourteen (14) days after Landlord approves the installation of the Tenant
Charging Stations Tenant shall provide Landlord with a certificates of insurance
meeting the requirements of Section 10.3 of the Lease showing that the insurance
described above is in place with respect to the Charging Station Improvements.

 

(q)           Landlord may, with Tenant’s consent, elect to relocate some or all
of the Charging Station Improvements to another area of the Project (a
“Relocation”).  In the event of a Relocation, Landlord shall pay for the cost of
the Relocation at Landlord’s sole cost and expense.  After the Relocation, all
of the terms and conditions of this Section shall continue to apply to the
Charging Station Improvements.

 

(r)            If as a result of the construction or the existence of the
Charging Station Improvements, Landlord is obligated to comply with the
Americans With Disabilities Act or any other law or regulation and such
compliance requires Landlord to make any improvements or alterations to any
portion of the Project (an “Additional Alteration”), Landlord shall have the
right to make the Additional Alteration and in this event Tenant shall reimburse
Landlord for the cost of the Additional Alteration within thirty (30) days after
written demand.

 

(s)           At Landlord’s option and in addition to all of Landlord’s other
rights under this Section, Landlord may require Tenant to comply with some or
all of the items described on the “Permitting Checklist” of the “Zero-Emission
Vehicles in California:  Community Readiness Guidebook” referred to in
Section 1952.7, at Tenant’s sole cost and expense.

 

(t)            If any provision of this Section is determined to conflict with
the requirements of Section 1952.7, the provision shall be modified to the least
extent possible to comply with the requirements of Section 1952.7 and except as
modified such provision shall remain in full force and effect.

 

GENERALLY

 

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable
Rules and Regulations as in Landlord’s judgment may from time to time be
necessary for the management, safety, care and cleanliness of the Project, and
for the preservation of good order therein, as well as for the convenience of
other occupants and tenants therein, provided that in the event of any conflict
between the Rules and Regulations and the Lease, the Lease shall control. 
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of any other
tenant, nor prevent Landlord from thereafter enforcing any such Rules or
Regulations against any or all tenants of the Project.  Tenant shall be deemed
to have read these Rules and Regulations and to have agreed to abide by them as
a condition of its occupancy of the Premises.

 

35

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of HazMat Certificate

 

General Information

 

Name of Responding Company:

 

 

Mailing Address:

 

 

Signature:

 

 

Title:

 

 

Phone:

 

 

Date:

 

 

Age of Facility:

 

 

Length of Occupancy:

 

 

Major products manufactured and/or activities conducted on the property:

 

 

 

 

Type of Business Activity(ies):

Hazardous Materials Activities:

(check all that apply)

 

(check all that apply)

 

 

 

 

 

machine shop

 

degreasing – chlorinated solvent?___Y___N

 

light assembly

 

chemical/etching/milling

 

research and development

 

wastewater treatment

 

product service or repair

 

painting

 

photo processing

 

striping

 

automotive service and repair

 

cleaning

 

manufacturing

 

printing. Water based?___Y____N

 

warehouse

 

analytical lab

 

integrated/printed circuit

 

plating

 

chemical/pharmaceutical product

 

chemical/missing/synthesis

 

 

silkscreen

 

 

lathe/mill machining

 

 

deionizer water product

 

 

photo masking

 

 

wave solder

 

 

metal finishing

 

HAZARDOUS MATERIALS/WASTE HANDLING AND STORAGE

 

A.

Are hazardous materials handled on any of your shipping and receiving docks in
container quantities greater than one gallon?

 

                Yes

 

 

No

 

B.            If Hazardous materials or waste are stored on the premises, please
check off the nature of the storage and type(s) of materials below:

 

Types of Storage Container

Type of Hazardous Materials and/or Waste Stored

(list above-ground storage only)

 

 

 

 

 

 

 

1 gallon or 3 liter bottles/cans

 

acid

 

5 to 30 gallon carboys

 

phenol

 

55 gallon drums

 

caustic/alkaline cleaner

 

tanks

 

cyanide

 

 

 

photo resist stripper

 

 

 

paint

 

 

 

flammable solvent

 

 

 

gasoline/diesel fuel

 

 

 

chlorinated solvent

 

 

 

oil/cutting fluid

 

36

--------------------------------------------------------------------------------


 

Are the hazardous materials being used/mixed on site or just stored for
distribution?

 

 

 

If drums or tanks are used specify what materials are stored in the 55-gallon
drums or tanks

 

 

 

 

If chlorinated solvents are used please specify which chlorinated solvents are
used, how they are used and in what volumes

 

 

 

 

C.

Do you accumulate hazardous waste onsite?

 

 

Yes

 

 

No

 

 

 

 

If yes, how is it being handled?

 

 

 

 

 

 

on-site treatment or recovery

 

 

 

discharged to sewer

 

 

hauled offsite

If hauled offsite, by whom

 

 

 

 

incineration

 

 

 

D.

Indicate your hazardous waste storage status:

 

 

 

generator  ____SQG  ______LQG

 

 

 

interim status facility

 

 

 

permitted TSDF

 

 

 

none of the above

 

 

 

WASTEWATER TREATMENT/DISCHARGE

 

A.

Do you discharge industrial wastewater to:

 

 

 

 

 

 

 

sewer

 

 

 

storm drain

 

 

 

surface water

 

 

 

no industrial discharge

 

 

 

 

 

B.

Is your industrial wastewater treated before discharge?

 

 

Yes

 

 

No

 

 

 

 

If yes, what type of treatment is being conducted?

 

 

 

 

 

 

neutralization

 

 

 

metal hydroxide formation

 

 

 

closed-loop treatment

 

 

 

cyanide destruct

 

 

 

HF treatment

 

 

 

other

 

 

 

 

 

C.

Do you have an oil/water separator or clarifier?

 

 

Yes

 

 

No

 

 

SUBSURFACE CONTAINMENT OF HAZARDOUS MATERIALS/WASTES

 

A.

Are buried tanks/sumps being used for any of the following:

 

 

 

 

 

 

hazardous waste storage

 

 

 

chemical storage

 

 

 

gasoline/diesel fuel storage

 

 

 

waste treatment

 

 

 

wastewater neutralization

 

 

 

industrial wastewater treatment

 

 

37

--------------------------------------------------------------------------------


 

 

 

none of the above

 

 

38

--------------------------------------------------------------------------------


 

B.

If buried tanks are located onsite, indicate their construction:

 

 

 

 

 

 

steel

 

 

fiberglass

 

 

concrete

 

 

inside open vault

 

 

 

double walled

 

 

 

 

 

 

 

C.

Are hazardous materials or untreated industrial wastewater transported via
buried piping to tanks, process areas or treatment areas?  
                      Yes                  No

 

 

D.

Do you have wet floors in your process areas?                         Yes  
               No

 

 

 

If yes, name processes:

 

 

 

 

E.

Are abandoned underground tanks or sumps located on the property?  
                      Yes                  No

 

HAZARDOUS MATERIALS SPILLS

 

A.

Have hazardous materials ever spilled to:

 

 

 

 

 

 

 

the sewer

 

 

 

the storm drain

 

 

 

onto the property

 

 

 

no spills have occurred

 

 

 

 

 

B.

Have you experienced any leaking underground tanks or sumps?

                         Yes                  No

 

 

C.

If spills have occurred, were they reported?

                         Yes                  No

 

 

 

 

Check which the government agencies that you contacted regarding the spill(s):

 

 

 

 

Department of Health Services

 

 

 

Department of Fish and Game

 

 

 

Environmental Protection Agency

 

 

 

Regional Water Quality Control Board

 

 

 

Fire Department

 

 

 

 

 

D.

Have you been contacted by a government agency regarding soil or groundwater
contamination on your site?

 

 

 

                         Yes                  No

 

 

 

Do you have exploratory or monitoring wells onsite?  
                      Yes                  No

 

 

 

If yes, indicate the following:

 

 

 

Number of wells:

 

 

Approximate depth of wells:

 

 

Well diameters:

 

 

 

PLEASE ATTACH ENVIRONMENTAL REGULATORY PERMITS, AGENCY REPORTS THAT APPLY TO
YOUR OPERATION AND HAZARDOUS WASTE MANIFESTS.

 

Check off those enclosed:

 

 

 

Hazardous Materials Inventory Statement, HMIS

 

 

 

Hazardous Materials Management Plan, HMMP

 

 

 

Regulatory Agency , Facility Inspection Report

 

 

 

Underground Tank Registrations

 

 

 

Industrial Wastewater Discharge Permit

 

 

 

Hazardous Waste Manifest

 

 

39

--------------------------------------------------------------------------------


 

Exhibit E

 

Addendum to Standard Industrial Lease (the “Lease”)

Between The Realty Associates Fund X, L.P. (“Landlord”)

and NeoPhotonics Corporation (“Tenant”)

 

It is hereby agreed by Landlord and Tenant that the provisions of this Addendum
are a part of the Lease.  If there is a conflict between the terms and
conditions of this Addendum and the terms and conditions of the Lease, the terms
and conditions of this Addendum shall control.  Capitalized terms in this
Addendum shall have the same meaning as capitalized terms in the Lease, and, if
a Work Letter Agreement is attached to this Lease, as those terms have been
defined in the Work Letter Agreement.

 

1.                                      Termination of Existing Lease.  Tenant
presently occupies the Premises pursuant to an existing lease (the “Existing
Lease”). Prior to the Commencement Date, the Existing Lease shall remain in full
force and effect, and Tenant shall perform all of its obligations under the
Existing Lease. Landlord and Tenant agree that upon the Commencement Date of
this Lease, the term of the Existing Lease will immediately end, and this Lease
shall govern Landlord’s and Tenant’s rights with respect to the Premises. Tenant
shall continue to be obligated to perform obligations under the Existing Lease
that survive the expiration of its term, including, but not limited to,
indemnity obligations and obligations to pay operating expenses and real
property taxes.   At the sole option of Landlord, any default by Tenant under
the Existing Lease shall be deemed to be a default under Section 17.1(c) of this
Lease.

 

2.                                      Restorations.  Notwithstanding anything
to the contrary contained in the Lease (including, but not limited to,
Section 13.5), upon the termination of the Lease, Landlord shall have the right
to require Tenant to remove some or all of the Tenant Improvements (as defined
below) and to complete the Restorations (as defined below), all at Tenant’s sole
cost and expense.  The “Tenant Improvements” shall mean any improvements that
are located in the Premises (whether installed in the Premises prior to or after
the Commencement Date) that are comprised of or related to: (a) laboratory areas
and Related Improvements (as defined below) and (b) manufacturing areas and
Related Improvements.  “Related Improvements” shall include, but are not
necessarily limited to, electrical, HVAC, piping, venting, alarm systems, fire
sprinklers, trenching, buried improvements and equipment.  The “Restorations”
shall mean the repair of the areas of the Premises that are effected by the
removal of the Tenant Improvements and the Related Improvements, and the
Restorations shall include, but are not limited to, demolition, repairs and
construction of new improvements to replace the Tenant Improvements.  It is the
intention of Landlord and Tenant that after the Restorations are completed that
Landlord be left with a building that is leasable to an industrial tenant in its
post Restorations condition.  Landlord shall designate to Tenant the scope of
and type of Restorations that will be required at least one hundred eighty (180)
days prior to the last day of the term of the Lease and, conditioned thereon,
Tenant shall complete the Restorations to Landlord’s satisfaction prior to the
last day of the term of the Lease.  Landlord shall have the right at its sole
option upon written notice to Tenant to elect to have Tenant leave some or all
of the Tenant Improvements, in which event such Tenant Improvements shall be the
sole property of Landlord.  Landlord shall not have the right to receive any
trade fixtures over Tenant’s objection.

 

3.                                      Security Deposit.  Section 1.12 of the
Lease provides that Tenant shall pay to Landlord a security deposit in the
amount of $269,825.00 (the “Security Deposit”).  Pursuant to the Existing Lease,
Landlord currently holds a cash security deposit from Tenant in the total amount
of $269,825.00 (the “Existing Deposit”), and Landlord and Tenant hereby agree
that the Existing Deposit is the only security deposit held by Landlord. 
Landlord agrees to credit the Existing Deposit towards payment of the Security
Deposit on the Commencement Date.

 

4.                                      Monument Sign.   There is an existing
monument sign at the Building (the “Monument Sign”), and Tenant has previously
placed its name on the Monument Sign.  During the term of this Lease, Tenant
shall continue to have the right to maintain its name on Monument Sign.  At
Landlord’s option, (a) Tenant shall maintain its name on the Monument Sign in
good condition, at Tenant’s sole cost and expense, or (b) Landlord shall
maintain Tenant’s name on the Monument Sign and Tenant shall reimburse Landlord
from time to time for the actual, reasonable cost of such maintenance within ten
(10) days after written request by Landlord.  Prior to the termination of the
Lease, Tenant shall remove its name from the Monument Sign and repair any
damages caused by such removal.

 

5.                                      Access to Premises.  Subject to the
other terms and conditions of the Lease, Landlord shall use reasonable efforts
to provide Tenant’s employees with access to the Premises twenty-four (24) hours
a day, three hundred sixty-five (365) days per year.  Notwithstanding the
foregoing, Tenant acknowledges and agrees that repairs, hazardous conditions and
circumstances beyond Landlord’s control may prevent access to the Premises from
time to time.

 

6.                                      Final Hazardous Materials Closure
Approval.  Prior to the termination of the Lease and delivery of possession of
the Premises to Landlord, Tenant shall, at Tenant’s sole cost and expense, file
with the City of San Jose (the “City”) (or the appropriate department of the
City) all applications, plans, reports and other documentation (collectively,
the “Closure Documentation”) required in order to obtain a final determination
by the City that all hazardous materials have been removed

 

40

--------------------------------------------------------------------------------


 

from the Premises in accordance with applicable law (a “Final Closure
Approval”.  Within five (5) business days after receiving the Final Closure
Approval, Tenant shall deliver a complete copy of the Final Closure Approval to
Landlord.  Tenant shall not be considered to have delivered possession of the
Premises to Landlord until Landlord has received the Final Closure Approval.

 

[Remainder of page left intentionally blank.]

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have respectively executed this Addendum.

 

LANDLORD:

 

 

 

 

 

The Realty Associates Fund X, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

Realty Associates Fund X LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

TA Realty, LLC, its manager

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Officer

 

 

 

 

 

 

By:

Realty Associates Fund X REIT GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

Realty Associates Fund X REIT, LLC,

 

 

 

 

its manager

 

 

 

 

 

 

 

 

 

By:

Realty Associates Fund X UTP, L.P.

 

 

 

 

 

its manager

 

 

 

 

 

 

 

 

 

 

 

By:

Realty Associates Fund X, LLC

 

 

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

TA Realty, LLC, its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Officer

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

NeoPhotonics Corporation,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

(print name)

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

(print title)

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

(print name)

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

(print title)

 

 

 

 

42

--------------------------------------------------------------------------------